Exhibit 10.7

 

Execution Copy



WELLS FARGO BANK,
NATIONAL ASSOCIATION,
Master Servicer

and

PRINCIPAL GLOBAL INVESTORS, LLC,
Sub-Servicer

SUB-Servicing AGREEMENT

Dated as of April 1, 2016



Citigroup Commercial Mortgage Trust 2016-P3
Commercial Mortgage Pass-Through Certificates
Series 2016-P3

 

 



TABLE OF CONTENTS

    Page ARTICLE I DEFINITIONS 1 Section 1.01 Defined Terms 1 ARTICLE II MASTER
SERVICER’S ENGAGEMENT OF SUB-SERVICER TO PERFORM SERVICING RESPONSIBILITIES 2
Section 2.01 Contract for Servicing; Possession of Loan Documents 2 Section 2.02
Notice of Breach of Representations and Warranties; Repurchase Request 3 Section
2.03 Notice of Change of the Special Servicer, the Operating Advisor or the
Controlling Class Representative 4 Section 2.04 Power of Attorney 4 ARTICLE III
SERVICING OF THE MORTGAGE LOANS AND THE SERVICED PARI PASSU COMPANION LOAN 3
Section 3.01 Sub-Servicer to Service 3 Section 3.02 Merger or Consolidation of
the Sub-Servicer 18 Section 3.03 Limitation on Liability of the Sub-Servicer and
Others 18 Section 3.04 Sub-Servicer Resignation 19 Section 3.05 No Transfer or
Assignment of Servicing 19 Section 3.06 Indemnification 20 ARTICLE IV
SUB-SERVICER TERMINATION EVENTS 20 Section 4.01 Sub-Servicer Termination Events
20 Section 4.02 Waiver of Defaults 23 Section 4.03 Other Remedies of Master
Servicer 24 ARTICLE V TERMINATION 24 Section 5.01 Termination 24 Section 5.02
Termination With Cause 24 Section 5.03 Reserved 25 Section 5.04 Termination of
Duties with Respect to Specially Serviced Loans 25 ARTICLE VI MISCELLANEOUS 25
Section 6.01 Successor to the Sub-Servicer 25 Section 6.02 Financial Statements
25 Section 6.03 Closing 25

 

i

 

 

TABLE OF CONTENTS

(continued)

 

    Page Section 6.04 Closing Documents 26 Section 6.05 Notices 26 Section 6.06
Severability Clause 27 Section 6.07 Counterparts 27 Section 6.08 Governing Law
28 Section 6.09 Protection of Confidential Information 28 Section 6.10 Intention
of the Parties 29 Section 6.11 Third Party Beneficiary 29 Section 6.12
Successors and Assigns; Assignment of Agreement 29 Section 6.13 Waivers 29
Section 6.14 Exhibits 29 Section 6.15 General Interpretive Principles 30 Section
6.16 Complete Agreement 30 Section 6.17 Further Agreement 30 Section 6.18
Amendments 30



ii

 







EXHIBIT A MORTGAGE LOAN SCHEDULE A-1 EXHIBIT B RESERVED B-1 EXHIBIT C POOLING
AND SERVICING AGREEMENT C-1 EXHIBIT D RESERVED D-1 EXHIBIT E QUARTERLY SERVICING
CERTIFICATION E-1 EXHIBIT F FORM OF ACCOUNT CERTIFICATION F-1 EXHIBIT G FORM OF
COLLECTION REPORT G-1 EXHIBIT H FORM OF CERTIFICATE OF INSURANCE H-1 EXHIBIT I
NEW LEASE INFORMATION I-1 EXHIBIT J QUARTERLY ACCOUNTS CERTIFICATION J-1 EXHIBIT
K TASK LIST K-1 EXHIBIT L FORM OF REMITTANCE REPORT L-1



 

 

 



 

This is a Sub-Servicing Agreement (the “Agreement”), dated as of April 1, 2016,
by and between PRINCIPAL GLOBAL INVESTORS, LLC, having an office at 801 Grand
Avenue, Des Moines, Iowa 50392-1450, and its successors and assigns (the
“Sub-Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office at
MAC D1086, 550 South Tryon Street, 14th Floor, Charlotte, North Carolina 28202,
and its successors and assigns (the “Master Servicer”).

WITNESSETH:

WHEREAS, Citigroup Commercial Mortgage Securities Inc., as depositor (the
“Depositor”), C-III Asset Management LLC, as special servicer (the “Special
Servicer”), Park Bridge Lender Services LLC, as operating advisor (the
“Operating Advisor”) and as asset representations reviewer (the “Asset
Representations Reviewer”), Citibank, N.A., as certificate administrator (the
“Certificate Administrator”), Wilmington Trust, National Association, as trustee
(the “Trustee”), and the Master Servicer, as master servicer, have entered into
that certain Pooling and Servicing Agreement dated as of April 1, 2016, as
amended, modified and restated from time to time (the “Pooling and Servicing
Agreement”), whereby the Master Servicer shall service certain mortgage loans
and companion loans on behalf of the Trustee; and

WHEREAS, Section 3.01(c) of the Pooling and Servicing Agreement authorizes the
Master Servicer to enter into this agreement with the Sub-Servicer whereby the
Sub-Servicer shall service certain of such mortgage loans listed on Exhibit A
(the “Mortgage Loan Schedule”) attached hereto (the “Mortgage Loans”) and the
Serviced Pari Passu Companion Loan on behalf of the Master Servicer.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Master Servicer and the Sub-Servicer hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.01     Defined Terms.

Unless otherwise specified in this Agreement, all capitalized terms not
otherwise defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement. As used herein, the following terms have the meanings
assigned to them in this Section 1.01:

“Additional Sub-Servicing Compensation” shall have the meaning set forth in
Section 3.01(c)(20) of this Agreement.

“Collection Report” shall mean the monthly report prepared by the Sub-Servicer
setting forth, with respect to each Mortgage Loan and Serviced Pari Passu
Companion Loan and the most recently ended Collection Period prior to the due
date of such report, the information described on Exhibit G attached hereto.

 

 



“Mortgage Loans” shall have the meaning specified in the recitals hereto.

“Mortgage Loan Schedule” shall have the meaning specified in the recitals
hereto.

“Other Determination Date Remittance Date” shall mean one (1) Business Day prior
to the “determination date” as such term or similar term is defined in the Other
Pooling and Servicing Agreement governing the securitization of the Serviced
Pari Passu Companion Loan.

“Remittance Report” shall mean the monthly report prepared by the Sub-Servicer
setting forth, with respect to each Mortgage Loan and Serviced Pari Passu
Companion Loan and the most recently ended Collection Period prior to the due
date of such report, the information described on Exhibit L attached hereto.

“Serviced Loan Combination” shall mean the Mortgage Loan identified as Marriott
Midwest Portfolio and the Serviced Pari Passu Companion Loan.

“Serviced Pari Passu Companion Loan” shall mean the Marriott Midwest Portfolio
Pari Passu Companion Loan.

“Sub-Servicer Collection Account” shall have the meaning set forth in Section
3.01(c)(9) of this Agreement.

“Sub-Servicer Loan Combination Custodial Account” shall have the meaning
specified in Section 3.01(c)(10) of this Agreement.

“Sub-Servicer Remittance Amount” shall mean, with respect to any date, an amount
equal to, without duplication, (a) the sum of (i) the aggregate of the amounts
on deposit in the Sub-Servicer Collection Account as of such date, (ii) the
aggregate of the amounts on deposit in the Sub-Servicer Loan Combination
Custodial Account, (iii) the aggregate of all other amounts received with
respect to the Mortgage Loans and the Serviced Pari Passu Companion Loan as of
such date to the extent not previously remitted to the Master Servicer, and (iv)
and the aggregate amount of Compensating Interest Payments deposited by the
Sub-Servicer in the Sub-Servicer Collection Account and the Sub-Servicer Loan
Combination Custodial Account as required by Section 3.13 of the Pooling and
Servicing Agreement as incorporated herein pursuant to Section 3.01(c)(22) of
this Agreement; net of (b) the portion of the amount described in subclause (a)
of this definition that represents one or more of the following: (i) Escrow
Payments, or (ii) any amounts that the Sub-Servicer is entitled to retain as
compensation pursuant to Section 3.12 of the Pooling and Servicing Agreement as
incorporated herein pursuant to Section 3.01(c)(20) of this Agreement.

“Sub-Servicer Remittance Date” shall mean the first Business Day after each
Determination Date.

“Sub-Servicing Fee” shall mean, with respect to each Mortgage Loan and Serviced
Pari Passu Companion Loan, the fee payable to the Sub-Servicer pursuant to
Section 3.01(c)(20) of this Agreement.

2

 



“Sub-Servicing Fee Rate” shall mean, with respect to each Mortgage Loan and
Serviced Pari Passu Companion Loan, the rate that corresponds to such Mortgage
Loan or Serviced Pari Passu Companion Loan set forth on Exhibit A hereto under
the heading “Sub-Servicing Fee %.”

“Task List” shall mean the task list attached hereto as Exhibit K.

ARTICLE II

MASTER SERVICER’S ENGAGEMENT OF SUB-SERVICER
TO PERFORM SERVICING RESPONSIBILITIES

Section 2.01     Contract for Servicing; Possession of Loan Documents.

The Master Servicer, by execution and delivery of this Agreement, does hereby
contract with the Sub-Servicer, subject to the terms of this Agreement, for the
servicing of the Mortgage Loans and the Serviced Pari Passu Companion Loan. On
and after the Closing Date, the Sub-Servicer shall hold any portion of the
Servicing File or the Mortgage File (including without limitation, any original
letter of credit) in the possession of the Sub-Servicer in trust by the
Sub-Servicer, on behalf of the Master Servicer for the benefit of the Trustee.
The Sub-Servicer’s possession of any portion of the Servicing File or the
Mortgage File shall be at the will of the Master Servicer and the Trustee for
the sole purpose of facilitating the servicing or the supervision of servicing
of the related Mortgage Loan and related Serviced Pari Passu Companion Loan
pursuant to this Agreement, and such retention and possession by the
Sub-Servicer shall be in a custodial capacity only. Any portion of the Servicing
File or the Mortgage File retained by the Sub-Servicer shall be identified to
reflect clearly the ownership of the related Mortgage Loan by the Trustee and
ownership of the Serviced Pari Passu Companion Loan by the Companion Loan
Holder. The Sub-Servicer shall release from its custody any Servicing File or
any Mortgage File retained by it only in accordance with this Agreement and the
Pooling and Servicing Agreement. Within thirty (30) days following the Closing
Date the Sub-Servicer shall provide to the Master Servicer a certification
executed by a duly authorized officer of the Sub-Servicer, certifying to the
Master Servicer as to the original letters of credit held by the Sub-Servicer
and identifying the letters of credit, the amounts of the letters of credit and
the Mortgage Loans to which they relate. The Sub-Servicer shall provide to the
Master Servicer as soon as practicable after request therefor by the Master
Servicer a copy of any documents held by it with respect to any Mortgage Loan or
the Serviced Pari Passu Companion Loan. During the term of this Agreement, upon
the request of the Master Servicer, without limiting any obligation in any other
provision in this Agreement, the Sub-Servicer will also provide to the Master
Servicer a copy of any lease, amendments to Loan Documents and other documents
in its possession related to the Mortgaged Property securing the related
Mortgage Loan or related to the Mortgage Loan or the Serviced Pari Passu
Companion Loan.

Section 2.02     Notice of Breach of Representations and Warranties; Repurchase
Request.

Following receipt of the applicable Loan Purchase Agreement, the Master Servicer
shall provide a copy of the applicable Loan Purchase Agreement to the
Sub-Servicer. The Sub-Servicer shall notify the Master Servicer in writing
within five (5) Business Days after the Sub-Servicer (a) discovers or receives
notice alleging a Document Defect or a Breach (without

3

 



implying any duty of the Sub-Servicer to make, or to attempt to make, such a
discovery), (b) receives a Repurchase Request, Repurchase Request Withdrawal,
Repurchase or Repurchase Request Rejection, or (c) receives a Certificateholder
Repurchase Request or a PSA Party Repurchase Request, in each case with respect
to a Mortgage Loan. The Sub-Servicer shall also provide to the Master Servicer
(a) a copy of any such Repurchase Request, Certificateholder Repurchase Request
or PSA Party Repurchase Request received by the Sub-Servicer and (b) such other
information in the possession of the Sub-Servicer requested by the Master
Servicer as would permit the Master Servicer to comply with its obligations
under Section 2.03 of the Pooling and Servicing Agreement.

 

Section 2.03     Notice of Change of the Special Servicer, the Operating Advisor
or the Controlling Class Representative.

The Master Servicer shall promptly forward to the Sub-Servicer any notice
received by it under the Pooling and Servicing Agreement of any resignation,
replacement or other change of the Special Servicer, the Operating Advisor or
the Controlling Class Representative.

Section 2.04     Power of Attorney.

The Master Servicer shall (i) within 30 days after the Closing Date, furnish to
the Sub-Servicer original powers of attorney in a form mutually agreed to by the
Master Servicer and the Sub-Servicer, and (ii) upon request, furnish, or cause
to be furnished, to the Sub-Servicer any powers of attorney in a form mutually
agreed to by the Master Servicer and the Sub-Servicer and other documents
necessary or appropriate to enable the Sub-Servicer to carry out its servicing
and administrative duties hereunder; provided that the Master Servicer shall not
be held responsible or liable for any acts of the Sub-Servicer, or for any
negligence with respect to, or misuse of, any such power of attorney by the
Sub-Servicer. Notwithstanding anything contained herein to the contrary, the
Sub-Servicer shall not, without the Master Servicer’s written consent: (i)
initiate any action, suit or proceeding solely under the Master Servicer’s name
without indicating the Sub-Servicer’s representative capacity, unless prohibited
by any requirement of the applicable jurisdiction in which any such action, suit
or proceeding is brought and if so prohibited, in the manner required by such
jurisdiction (provided that the Sub-Servicer shall then provide five (5)
Business Days’ written notice to the Master Servicer of the initiation of such
action, suit or proceeding (or such shorter time period as is reasonably
required in the judgment of the Sub-Servicer made in accordance with the
Servicing Standard) prior to filing such action, suit or proceeding), and shall
not be required to obtain the Master Servicer’s consent or indicate the
Sub-Servicer’s representative capacity; or (ii) take any action with the intent
to cause, and that actually causes, the Master Servicer to be registered to do
business in any state. In addition, the Sub-Servicer shall not take any action,
in the use of any such power of attorney or otherwise, that would violate the
prohibitions applicable to the Master Servicer in Section 3.01(a) of the Pooling
and Servicing Agreement. The Sub-Servicer shall indemnify the Master Servicer
for any and all costs, liabilities and expenses incurred by the Master Servicer
in connection with the negligent or willful misuse of such powers of attorney by
the Sub-Servicer or its agents or subcontractors, as applicable.

 

4

 



ARTICLE III

SERVICING OF THE MORTGAGE LOANS AND THE SERVICED PARI PASSU COMPANION LOAN

Section 3.01     Sub-Servicer to Service.

(a)            The Sub-Servicer, as an independent contractor, shall service and
administer the Mortgage Loans and the Serviced Pari Passu Companion Loan on
behalf of the Trust Fund and Trustee (for the benefit of the Certificateholders
or in the case of the Serviced Pari Passu Companion Loan for the benefit of the
Certificateholders and the Companion Loan Holder as a collective whole as if
such Certificateholders and Companion Loan Holder constituted a single lender,
subject to the terms and conditions of the related Co-Lender Agreement) as
determined in the good faith and reasonable judgment of the Sub-Servicer in
accordance with: (i) any and all applicable laws; (ii) the express terms of this
Agreement, the Pooling and Servicing Agreement, the Loan Documents and, in the
case of the Serviced Pari Passu Companion Loan, the related Co-Lender Agreement,
and (iii) to the extent consistent with the foregoing, the Servicing Standard
under the Pooling and Servicing Agreement.

 

(b)           The Sub-Servicer shall perform, on behalf of the Master Servicer,
all of the obligations of the Master Servicer as set forth in those sections of
the Pooling and Servicing Agreement specifically incorporated herein pursuant to
Section 3.01(c) of this Agreement (the “Incorporated Sections”), as modified by
Section 3.01(c) of this Agreement, and the Master Servicer shall have the same
rights with respect to the Sub-Servicer that the Trustee, the Certificate
Administrator, the Custodian, the Depositor, the Rule 17g-5 Information
Provider, the Asset Representations Reviewer, the Underwriters, the Controlling
Class Representative, the Operating Advisor, the Rating Agencies, the
Certificateholders, the Serviced Companion Loan Holder and the Special Servicer
(including, without limitation, the right of the Special Servicer to direct the
Master Servicer during certain periods) have with respect to the Master Servicer
under the Pooling and Servicing Agreement to the extent that the Sub-Servicer is
acting on behalf of the Master Servicer hereunder and except as otherwise set
forth herein. Without limiting the foregoing, and subject to Section 3.22 of the
Pooling and Servicing Agreement as modified herein, the Sub-Servicer shall
service and administer all of the Mortgage Loans and the Serviced Pari Passu
Companion Loan so long as they are not Specially Serviced Loans; provided,
however, that the Sub-Servicer shall continue to receive payments (and provide
notice to the Master Servicer of such payments), collect information and prepare
and deliver reports to the Master Servicer required hereunder with respect to
any Mortgage Loan or Serviced Pari Passu Companion Loan that is a Specially
Serviced Loans, and render such incidental services with respect to any
Specially Serviced Loans as and to the extent as may be specifically provided
for herein with respect to any Specially Serviced Loans to the extent such
provisions of the Pooling and Servicing Agreement are incorporated herein
pursuant to Section 3.01(c) of this Agreement, and further to render such
incidental services with respect to any Specially Serviced Loans as are
specifically provided for under Section 3.01(c) of this Agreement. All
references herein to the respective duties of the Sub-Servicer and the Special
Servicer, and to the areas in which they may exercise discretion, shall be
subject to Section 3.22 of the Pooling and Servicing Agreement, as modified
herein, and to the Special Servicer’s rights to service Specially Serviced
Loans. Except as otherwise set forth below, for purposes of this Agreement, (i)
references to the

5

 

 

Trustee, the Certificate Administrator, the Custodian, the Depositor, the Rule
17g-5 Information Provider, the Special Servicer, the Underwriters, the
Operating Advisor, the Asset Representations Reviewer, the Controlling Class
Representative, the Rating Agencies, the Serviced Companion Loan Holder and the
Certificateholders in the Incorporated Sections (and in the defined terms used
therein) shall be deemed to be references to the Master Servicer hereunder, (ii)
references to the Master Servicer in the Incorporated Sections (and in the
defined terms used therein) shall be deemed to be references to the Sub-Servicer
hereunder, (iii) references to the Mortgage Loans (as defined in the Pooling and
Servicing Agreement), the Serviced Loan Combination (as defined in the Pooling
and Servicing Agreement) and the Serviced Pari Passu Companion Loans or the
Serviced Companion Loans (each as defined in the Pooling and Servicing
Agreement) in the Incorporated Sections (and in the defined terms used therein)
shall be deemed to be references to the Mortgage Loans (as defined in this
Agreement), the Serviced Loan Combination (as defined in this Agreement) and the
Serviced Pari Passu Companion Loan (as defined in this Agreement), respectively,
and (iv) references to the Pooling and Servicing Agreement in the Incorporated
Sections (and in the defined terms used therein) shall be deemed to be
references to this Agreement (such modifications of the Incorporated Sections
(and of the defined terms used therein) pursuant to clauses (i) through (iv) of
this sentence shall be referred to herein as the “References Modification”). In
each case where the Master Servicer is given any power to act under the
provisions of the Incorporated Sections, such power is hereby delegated to the
Sub-Servicer to the extent necessary to perform its obligations under this
Agreement and subject to any restrictions in this Agreement. The Sub-Servicer
shall perform the duties and obligations allocated to the Sub-Servicer as
reflected on the Task List. To the extent of any conflict or inconsistency
between the Task List and this Agreement (other than the Task List), this
Agreement shall control.

Without limiting the generality of the foregoing, with respect to any
requirement in an Incorporated Section for the Master Servicer to provide
notices or documents to, or otherwise communicate with, any other party to the
Pooling and Servicing Agreement, it is the intent of the parties hereto that,
except as required by Article X of the Pooling and Servicing Agreement as
incorporated herein and except as expressly set forth herein, the Sub-Servicer
provide such notices or documents to, or otherwise communicate with, the Master
Servicer, and the Master Servicer provide such notices or documents to, or
otherwise communicate with, the other party or parties to the Pooling and
Servicing Agreement.

(c)           The following Sections of the Pooling and Servicing Agreement,
unless otherwise provided in this Section 3.01(c), are hereby incorporated
herein by reference as if fully set forth herein, and, for purposes of this
Agreement, in addition to the References Modification, are hereby further
modified as set forth below:

(1)           Section 1.02. The determination as to the application of amounts
collected in respect of any Mortgage Loan or the Serviced Pari Passu Companion
Loan, to the extent the application is not governed by the express provisions of
the related Mortgage Note or Mortgage, shall be made by the Master Servicer in
accordance with Section 1.02(d) of the Pooling and Servicing Agreement.

(2)           Section 2.05. Section 2.05(a)(i) of the Pooling and Servicing
Agreement shall be deemed modified to read “The Sub-Servicer is a limited
liability company duly organized,

6

 

 

validly existing and in good standing under the laws of Delaware, and the
Sub-Servicer is in compliance with the laws of each jurisdiction in which a
Mortgaged Property is located to the extent necessary to perform its obligations
under this Agreement.” The Sub-Servicer hereby represents and warrants to the
Master Servicer, as of the date hereof, that (i) each insurance policy and
fidelity bond referenced in Section 3.08(c) of the Pooling and Servicing
Agreement will name the Master Servicer as an additional insured and loss payee
(which insurance policy and fidelity bond, as applicable, naming the Master
Servicer as an additional insured and loss payee will be provided to the Master
Servicer within thirty (30) days after the Closing Date), (ii) the net worth of
the Sub-Servicer determined in accordance with generally accepted accounting
principles is not less than $2 million, and (iii) the Sub-Servicer is authorized
to transact business in the state or states in which the Mortgaged Properties
for the Mortgage Loans are situated, if and to the extent required by applicable
law to the extent necessary to ensure the enforceability of the related Mortgage
Loans or the compliance with its obligations under this Agreement and the Master
Servicer’s obligations under the Pooling and Servicing Agreement.

(3)           Sections 3.01(a), (b), (e) and (k). Without limiting the
generality of the obligations of the Sub-Servicer hereunder, the Sub-Servicer
shall monitor and certify on a quarterly basis, starting with the quarter ending
in June of 2016 (provided that the first such certification shall cover the
period from the Closing Date to the end of such quarter), within thirty (30)
days of the end of such quarter the information on each Mortgage Loan and the
Serviced Pari Passu Companion Loan as required by, and in the form of, Exhibit E
attached hereto, pursuant to Section 3.01(c)(33) of this Agreement. In addition,
without limiting the generality of the foregoing, the Sub-Servicer shall take
all necessary action to continue all UCC Financing Statements in favor of the
originator of each Mortgage Loan (or the Serviced Loan Combination) or in favor
of any assignee prior to the expiration of such UCC Financing Statements. The
Sub-Servicer shall not modify, amend, waive or otherwise consent to any change
of the terms of any Mortgage Loan or Serviced Pari Passu Companion Loan except
as allowed by this Agreement (including Section 3.01(c)(30) of this Agreement).

(4)           Sections 3.01(c) and (d). Clauses (i), (ii) and (iv) of the
definition of “References Modification” shall not apply to this Section
3.01(c)(4). Each provision of Section 3.01(c) of the Pooling and Servicing
Agreement shall be enforceable against the Sub-Servicer in accordance with the
terms thereof. The Sub-Servicer may not enter into any new Sub-Servicing
Agreements in connection with the Mortgage Loans. The Sub-Servicer shall not
commence any foreclosure or similar proceedings with respect to any Mortgaged
Property without the consent of the Master Servicer, and the Sub-Servicer shall
not take any action that the Master Servicer would be prohibited from taking
under the Pooling and Servicing Agreement.

(5)           Section 3.03(a). Without the express written consent of the Master
Servicer, the Sub-Servicer shall not waive any Penalty Charge. The Sub-Servicer
shall promptly forward to the Master Servicer all financial statements, budgets,
operating statements and rent rolls collected by the Sub-Servicer within the
timeframe set forth in Section 3.01(c)(33) hereof.

(6)           Section 3.04(a). Without limiting the generality of the
obligations of the Sub-Servicer hereunder, the Sub-Servicer shall monitor and
certify to the information on each Mortgage Loan and the Serviced Pari Passu
Companion Loan with respect to taxes, insurance premiums, assessments, ground
rents and other similar items on a quarterly basis starting for the

7

 

 

quarter ending in June of 2016 (provided that the first such certification shall
cover the period from the Closing Date to the end of such quarter), within
thirty (30) days of the end of such quarter as required by, and in the form of,
Exhibit E attached hereto, pursuant to Section 3.01(c)(33) of this Agreement.
Upon the occurrence of an insured loss at a Mortgaged Property, the Sub-Servicer
shall notify the Master Servicer of the loss and the Sub-Servicer’s receipt of
the proceeds paid under such insurance policy. With respect to non-escrowed
payments, when the Sub-Servicer becomes aware in accordance with the Servicing
Standard that a Mortgagor has failed to make any such payment or, with respect
to escrowed loans, collections from the Mortgagor are insufficient to pay any
such item before the applicable penalty or termination date, the Sub-Servicer
shall promptly notify the Master Servicer. The Sub-Servicer shall not be
obligated to make any Property Advance, except as provided for in Section
3.01(c)(27) of this Agreement.

(7)           Section 3.04(b) and (d). The creation of any Escrow Account shall
be evidenced by a certification in the form of Exhibit F attached hereto and a
copy of such certification shall be furnished to the Master Servicer within
three (3) calendar days after the Closing Date and thereafter to the Master
Servicer upon any transfer of any Escrow Account. Without the express written
consent of the Master Servicer, the Sub-Servicer shall not (A) waive or extend
the date set forth in any agreement governing reserve funds by which the
required repairs and/or capital improvements at the related Mortgaged Property
must be completed or (B) release any earn-out reserve funds or return any
related letters of credit delivered in lieu of earn-out reserve funds; provided
that the Sub-Servicer may grant such a waiver or perform such release or return
without the consent of the Master Servicer if such waiver release or return, as
the case may be, is a Master Servicer Decision.

(8)           Section 3.04(e). The Sub-Servicer shall promptly notify the Master
Servicer of any failure by a Mortgagor to perform the obligations described in
Section 3.04(e) of the Pooling and Servicing Agreement.

(9)           Section 3.05(a). The Sub-Servicer shall establish a custodial
account (hereinafter the “Sub-Servicer Collection Account”), meeting all of the
requirements of the Collection Account, and references to the Collection Account
shall be references to such Sub-Servicer Collection Account. The creation of any
Sub-Servicer Collection Account shall be evidenced by a certification in the
form of Exhibit F attached hereto and a copy of such certification shall be
furnished to the Master Servicer on or prior to the Closing Date and thereafter
to the Master Servicer upon any transfer of the Sub-Servicer Collection Account.
Notwithstanding the third paragraph of Section 3.05(a) of the Pooling and
Servicing Agreement, the Sub-Servicer shall deposit into the Sub-Servicer
Collection Account and include in its Sub-Servicer Remittance Amount all
Prepayment Interest Excess and all charges for beneficiary statements or
demands, Assumption Fees, Modification Fees, extension fees or amounts collected
for Mortgagor checks returned for insufficient funds collected by the
Sub-Servicer to the extent not constituting Additional Sub-Servicing
Compensation, including, without limitation, all Penalty Charges. Any amounts of
additional servicing compensation payable to the Special Servicer pursuant to
Section 3.12(c) of the Pooling and Servicing Agreement shall be remitted to the
Special Servicer by the Sub-Servicer. For purposes of the last paragraph of
Section 3.05(a) of the Pooling and Servicing Agreement, the Master Servicer
shall direct the Special Servicer to make payment of amounts referenced therein
with respect to any Specially

8

 

 

Serviced Loans (including, but not limited to, principal payments and Principal
Prepayments, interest payments, late payment charges and other Penalty Charges,
and Insurance Proceeds, Condemnation Proceeds and Liquidation Proceeds, as more
fully described in the Pooling and Servicing Agreement) directly to the
Sub-Servicer for deposit in the Sub-Servicer Collection Account.

(10)         Section 3.05A. The Sub-Servicer shall establish a collection
account (hereinafter the “Sub-Servicer Loan Combination Custodial Account”),
meeting all of the requirements of the Loan Combination Custodial Account, and
references to the Loan Combination Custodial Account shall be references to such
Sub-Servicer Loan Combination Custodial Account. The creation of any
Sub-Servicer Loan Combination Custodial Account shall be evidenced by a
certification in the form of Exhibit F attached hereto and a copy of such
certification shall be furnished to the Master Servicer on or prior to the
Closing Date and thereafter to the Master Servicer upon any transfer of the
Sub-Servicer Loan Combination Custodial Account. Notwithstanding Section
3.05A(b) of the Pooling and Servicing Agreement, the Sub-Servicer shall deposit
into the Sub-Servicer Loan Combination Custodial Account and include in its
Sub-Servicer Remittance Amount all Prepayment Interest Excess and all charges
for beneficiary statements or demands, Assumption Fees, Modification Fees,
extension fees or amounts collected for Mortgagor checks returned for
insufficient funds collected by the Sub-Servicer to the extent not constituting
Additional Sub-Servicing Compensation, including, without limitation, all
Penalty Charges. Any amounts of additional servicing compensation payable to the
Special Servicer pursuant to Section 3.12(c) of the Pooling and Servicing
Agreement shall be remitted to the Special Servicer by the Sub-Servicer. For
purposes of Section 3.05A(c) of the Pooling and Servicing Agreement, the Master
Servicer shall direct the Special Servicer to make payment of amounts referenced
therein with respect to any Specially Serviced Loans (including, but not limited
to, principal payments and Principal Prepayments, interest payments, late
payment charges and other Penalty Charges, and Insurance Proceeds, Condemnation
Proceeds and Liquidation Proceeds, as more fully described in the Pooling and
Servicing Agreement) directly to the Sub-Servicer for deposit in the
Sub-Servicer Loan Combination Custodial Account.

(11)         Section 3.06 is not incorporated herein. The Sub-Servicer may, from
time to time, make withdrawals from the Sub-Servicer Collection Account (or the
applicable subaccount of the Sub-Servicer Collection Account exclusive of the
Sub-Servicer Loan Combination Custodial Account) for any of the following
purposes (the order set forth below not constituting an order of priority for
such withdrawals):

(i)            to remit to the Master Servicer for deposit in the Collection
Account the amounts required to be so deposited pursuant to Section 3.01(c)(34)
of this Agreement;

(ii)           to pay itself earned and unpaid Sub-Servicing Fees in respect of
each Mortgage Loan and Specially Serviced Loan, the Sub-Servicer’s right to
payment of its Sub-Servicing Fee pursuant to this clause (ii) with respect to
any Mortgage Loan or Specially Serviced Loan being limited to amounts received
on or in respect of such Mortgage Loan (whether in the form of payments,

9

 

 

Liquidation Proceeds, Insurance Proceeds or Condemnation Proceeds) that are
allocable as a recovery of interest thereon;

(iii)          to pay itself, with respect to any Mortgage Loan any related
earned Sub-Servicing Fee that remained unpaid in accordance with clause (ii)
above following a Final Recovery Determination made with respect to such
Mortgage Loan and the deposit into the Sub-Servicer Collection Account of all
amounts received in connection therewith;

(iv)          to pay itself, as additional servicing compensation in accordance
with Section 3.12(a) of the Pooling and Servicing Agreement, interest and
investment income earned in respect of amounts held in the Sub-Servicer
Collection Account as provided in Section 3.01(c)(13) of this Agreement (but
only to the extent of the net investment earnings with respect to the
Sub-Servicer Collection Account for the period from and including the prior
Sub-Servicer Remittance Date to and including such Sub-Servicer Remittance
Date);

(v)           to pay itself any items of additional servicing compensation to
which it is entitled pursuant to Section 3.01(c)(20) of this Agreement;

(vi)          to remove any amounts deposited in the Sub-Servicer Collection
Account in error;

(vii)         to pay itself any amounts payable to the Sub-Servicer pursuant to
Section 6.03 of the Pooling and Servicing Agreement, but only to the extent
allowed by the Pooling and Servicing Agreement and Section 3.03 of this
Agreement;

(viii)        to reimburse itself for any unreimbursed Property Advance made
pursuant to Section 3.01(c)(27) of this Agreement, if not reimbursed by the
Master Servicer within the time required by Section 3.01(c)(27) of this
Agreement; and

(ix)          to clear and terminate the Sub-Servicer Collection Account at the
termination of this Agreement.

The second paragraph of Section 3.06(a) of the Pooling and Servicing Agreement
is incorporated herein. The Sub-Servicer shall keep and maintain separate
accounting records, on a Mortgage Loan-by-Mortgage Loan basis for the purpose of
justifying any withdrawal, debit or credit from the Sub-Servicer Collection
Account. On each Sub-Servicer Remittance Date, all income and gain realized from
investment of funds to which the Sub-Servicer is entitled shall be subject to
withdrawal by such Sub-Servicer.

(12)         Section 3.06A is not incorporated herein. The Sub-Servicer may,
from time to time, make withdrawals from the Sub-Servicer Loan Combination
Custodial Account for any of the following purposes (the order set forth below
not constituting an order of priority for such withdrawals):

10

 



(i)            to remit to the Master Servicer for deposit in the Loan
Combination Custodial Account the amounts required to be so deposited pursuant
to the last paragraph of this Section 3.01(c)(12);

(ii)           to pay itself earned and unpaid Sub-Servicing Fees, with respect
to the Serviced Loan Combination in respect thereof, the Sub-Servicer’s right to
payment pursuant to this clause (ii) with respect to any Serviced Loan
Combination being limited to amounts on deposit in the Sub-Servicer Loan
Combination Custodial Account that are received on or in respect of on such
Serviced Loan Combination (whether in the form of payments, Liquidation
Proceeds, Insurance Proceeds or Condemnation Proceeds) that are allocable as
recovery of interest thereon;

(iii)          to pay itself, with respect to any Loan Combination any related
earned Sub-Servicing Fee that remained unpaid in accordance with clause (ii)
above following a Final Recovery Determination made with respect to such Loan
Combination and the deposit into the Sub-Servicer Collection Account of all
amounts received in connection therewith;

(iv)          to pay itself as additional servicing compensation in accordance
with Section 3.12(a) of the Pooling and Servicing Agreement, interest and
investment income earned in respect of amounts held in the Sub-Servicer Loan
Combination Custodial Account as provided in Section 3.01(c)(13) of this
Agreement (but only to the extent of the net investment earnings with respect to
the Sub-Servicer Loan Combination Custodial Account for the period from and
including the prior Sub-Servicer Remittance Date to and including such
Sub-Servicer Remittance Date);

(v)           to pay itself any items of additional servicing compensation to
which it is entitled pursuant to Section 3.01(c)(20) of this Agreement;

(vi)          to remove any amounts deposited in the Sub-Servicer Loan
Combination Custodial Account in error;

(vii)         to pay itself any amounts payable to the Sub-Servicer pursuant to
Section 6.03 of the Pooling and Servicing Agreement, but only to the extent
allowed by the Pooling and Servicing Agreement and Section 3.03 of this
Agreement;

(viii)        to reimburse itself, for any unreimbursed Property Advance made
pursuant to Section 3.01(c)(27) of this Agreement, if not reimbursed by the
Master Servicer within the time required by Section 3.01(c)(27) of this
Agreement; and

(ix)           to clear and terminate the Sub-Servicer Loan Combination
Custodial Account at the termination of this Agreement.

11

 



The second paragraph of Section 3.06A(a) of the Pooling and Servicing Agreement
is incorporated herein. The Sub-Servicer shall keep and maintain separate
accounting records, on a Mortgage Loan-by-Mortgage Loan and Companion
Loan-by-Companion Loan basis for the purpose of justifying any withdrawal, debit
or credit from the Sub-Servicer Loan Combination Custodial Account. Upon written
request, the Sub-Servicer shall provide to the Master Servicer such records.

On the earlier of the Sub-Servicer Remittance Date or the Other Determination
Date Remittance Date in each calendar month, the Sub-Servicer shall remit to the
related Master Servicer an amount equal to the portion of the Sub-Servicer
Remittance Amount allocable to such Serviced Loan Combination for such date. 
Each remittance required to be made to the Master Servicer on the Sub-Servicer
Remittance Date or the Other Determination Date Remittance Date shall be made by
wire transfer and shall be made by 4:00 p.m. Charlotte, North Carolina time on
such date.  Each month, by 4:00 p.m. Charlotte, North Carolina time, on the
first Business Day after receipt of any Sub-Servicer Remittance Amount (i)
between the Sub-Servicer Remittance Date and the Distribution Date if the
related remittance was made on the Sub-Servicer Remittance Date, or (ii) between
the Other Determination Date Remittance Date and the “determination date” as
such term or similar term is defined in the Other Pooling and Servicing
Agreement if the related remittance was made on the Other Determination Date
Remittance Date, the Sub-Servicer shall forward to the Master Servicer by wire
transfer the Sub-Servicer Remittance Amount allocable to the Serviced Loan
Combination for such date.  Immediately after receipt of any delinquent payment
on a Serviced Loan Combination, the Sub-Servicer shall remit to the Master
Servicer on such Business Day such delinquent payment and any related Penalty
Charges (excluding any amounts to which the Sub-Servicer is entitled as
compensation pursuant to Section 3.12 of the Pooling and Servicing Agreement as
incorporated herein pursuant to Section 3.01(c)(20) of this Agreement).  Section
3.01(c)(33) of this Agreement sets forth certain reporting requirements with
respect to such remittances.  If any check or other form of payment received by
the Sub-Servicer with respect to a Serviced Loan Combination is returned for
insufficient funds and the Sub-Servicer has previously remitted cash in the
amount of such payment to the Master Servicer, the Master Servicer shall
reimburse the Sub-Servicer for such amount within three (3) Business Days after
the Master Servicer receives notification from the Sub-Servicer of such
insufficient funds.

(13)         Section 3.07 is not incorporated herein. The Sub-Servicer may
invest funds in the Sub-Servicer Collection Account, the Sub-Servicer Loan
Combination Custodial Account and any Escrow Account maintained by the
Sub-Servicer on the same terms as the Master Servicer may invest funds in the
Collection Account, the Loan Combination Custodial Account and any Escrow
Account, and subject to the same rights, restrictions, requirements and
obligations regarding maturity dates, gains, losses, withdrawals, possession,
characteristics and control of Permitted Investments and Permitted Investments
payable on demand. Without limiting the generality of the foregoing, (A) any
investment of funds in the Sub-Servicer Collection Account, the Sub-Servicer
Loan Combination Custodial Account and/or any Escrow Account shall be made in
the name of the Trustee or a nominee of the Trustee (in each case for the
benefit of the Certificateholders) and (B) the Sub-Servicer, on behalf of the
Trustee, shall take the actions described in Section 3.07 of the Pooling and
Servicing Agreement as applicable to the Master Servicer necessary to perfect
the Trustee’s interest in Permitted Investments.

12

 



(14)         Section 3.08(a). References to the Collection Account shall be
references to the Sub-Servicer Collection Account. All insurance policies caused
to be maintained by the Sub-Servicer hereunder shall also name the Master
Servicer as additional insured and loss payee. Within fifteen (15) days after
the Closing Date, the Sub-Servicer shall forward to the Master Servicer, for
each Mortgage Loan, a fully completed certificate of insurance in the form of
Exhibit H attached hereto. Without limiting the generality of the obligations of
the Sub-Servicer hereunder, the Sub-Servicer shall monitor and certify as to the
status of insurance policies relating to the Mortgage Loans and the Serviced
Pari Passu Companion Loan on a quarterly basis starting for the quarter ending
in June of 2016 (provided that the first such certification shall cover the
period from the Closing Date to the end of such quarter), within thirty (30)
days of the end of such quarter as required by, and in the form of, Exhibit E
attached hereto, pursuant to Section 3.01(c)(33) of this Agreement. The
Sub-Servicer shall promptly notify the Master Servicer of any Mortgaged Property
that is not insured against terrorist or similar acts. The Master Servicer or
the Special Servicer shall make all determinations with respect to terrorism
insurance matters required to be made under Section 3.08 of the Pooling and
Servicing Agreement, and the Sub-Servicer shall reasonably cooperate with the
Master Servicer in connection therewith.

(15)         Section 3.08(b). References to the Collection Account shall be
references to the Sub-Servicer Collection Account.

(16)         Section 3.08(c). The blanket fidelity bond and the errors and
omissions insurance policy required hereunder shall name the Master Servicer as
an additional insured and loss payee. The Sub-Servicer shall provide a
certificate of insurance to the Master Servicer evidencing the blanket fidelity
bond and the errors and omissions insurance policy required hereunder on or
before June 30 of each year, beginning June 30, 2016. The Sub-Servicer shall be
allowed to provide self-insurance with respect to the blanket fidelity bond and
the errors and omissions insurance policy required under this Section
3.01(c)(16) under the terms and conditions applicable to the Master Servicer
under Section 3.08(c) of the Pooling and Servicing Agreement.

(17)         Section 3.09. With respect to any assumption, transfer or other
action contemplated by Section 3.09 of the Pooling and Servicing Agreement, the
Sub-Servicer shall perform the obligations of the Master Servicer under Section
3.09 of the Pooling and Servicing Agreement (including dealing directly with the
Special Servicer on matters for which the Pooling and Servicing Agreement
requires the Master Servicer to deal with the Special Servicer) without the
approval of the Master Servicer, but subject to all requirements and
restrictions set forth in Section 3.09 of the Pooling and Servicing Agreement;
provided, however, that the Sub-Servicer shall copy the Master Servicer on all
correspondence to the Special Servicer regarding such matters and the
Sub-Servicer shall prepare any package and analysis necessary to obtain any
required Rating Agency Confirmation and forward such package to the Master
Servicer for the Master Servicer to deal with the Rating Agencies. For avoidance
of doubt, the Sub-Servicer shall not approve or consent to any assumption,
transfer or other action contemplated by Section 3.09 of the Pooling and
Servicing Agreement that would require the Special Servicer’s consent if
performed by the Master Servicer without the consent of the Special Servicer.
With respect to any defeasance contemplated by Section 3.09(d) of the Pooling
and Servicing Agreement, the Sub-Servicer shall perform the obligations of the
Master Servicer under Section 3.09(d) of the

13

 

 

Pooling and Servicing Agreement, but subject to all requirements and
restrictions set forth in Section 3.09(d) of the Pooling and Servicing
Agreement. For the avoidance of doubt, the Sub-Servicer will not process any
defeasance contemplated by Section 3.09(d) of the Pooling and Servicing
Agreement without the prior written consent of the Master Servicer. With respect
to any such defeasance, the Sub-Servicer shall deliver to the Master Servicer
(not the Rating Agencies) a certification substantially in the form attached to
the Pooling and Servicing Agreement as Exhibit DD prior to the Master Servicer’s
delivery of such certification to the Rating Agencies.

(18)         Section 3.10. Clauses (i), (ii) and (iv) of the definition of
“References Modification” shall not apply to this Section 3.01(c)(18). On the
last Business Day of each month, the Sub-Servicer shall provide to the Master
Servicer a CREFC® Delinquent Loan Status Report, provided that the information
set forth in such report shall be as of the close of business on the Business
Day immediately preceding the delivery of such report; provided, further, that
from the Closing Date until thirty (30) days following written notice by the
Master Servicer to the Sub-Servicer of the Master Servicer’s decision to require
delivery of the CREFC® Delinquent Loan Status Report, the Sub-Servicer shall not
be required to deliver a CREFC® Delinquent Loan Status Report. Notwithstanding
the foregoing, no CREFC® Delinquent Loan Status Report shall be required under
this Section 3.01(c)(18) in any month in which the Monthly Payments for all
Mortgage Loans and the Serviced Pari Passu Companion Loan have been collected as
of the related Determination Date. The Master Servicer shall forward to the
Sub-Servicer information and reports received from the Special Servicer
necessary to prepare such reports (or shall cause the Special Servicer to
deliver such information and reports to the Sub-Servicer).

(19)         Section 3.11. The references to the Collection Account in Section
3.11(a) of the Pooling and Servicing Agreement shall be references to the
Sub-Servicer Collection Account. No expense incurred in connection with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the
Sub-Servicer Collection Account.

(20)         Section 3.12(a). References to the Servicing Fee shall be
references to the Sub-Servicing Fee and references to the Servicing Fee Rate
shall be references to the Sub-Servicing Fee Rate. All references to the
Collection Account shall be references to the Sub-Servicer Collection Account
and all references to the Loan Combination Custodial Account shall be references
to the Sub-Servicer Loan Combination Custodial Account. The Sub-Servicer shall
be entitled to retain, and shall not be required to deposit in the Sub-Servicer
Collection Account or the Sub-Servicer Loan Combination Custodial Account, as
applicable, additional servicing compensation in the form of the following items
to the extent collected from the related Mortgagor (the following items together
with the items in clauses (i) through (vi) below, collectively, “Additional
Sub-Servicing Compensation”): (i) 100% of that portion of any Excess
Modification Fees to which the Master Servicer is entitled pursuant to Section
3.12(a) of the Pooling and Servicing Agreement collected by the Sub-Servicer in
connection with matters performed by the Sub-Servicer pursuant to Section
3.01(c)(30) of this Agreement, (ii) 100% of that portion of any assumption
application fees and other similar items to which the Master Servicer is
entitled pursuant to Section 3.12(a) of the Pooling and Servicing Agreement
collected by the Sub-Servicer in connection with matters performed by the
Sub-Servicer pursuant to Section 3.01(c)(17) of this Agreement, (iii) 80% of
that portion of any Assumption Fees, Consent Fees and other similar fees (other
than assumption application fees and defeasance fees)

14

 

 

to which the Master Servicer is entitled under Section 3.12(a) of the Pooling
and Servicing Agreement collected by the Sub-Servicer in connection with matters
performed by the Sub-Servicer pursuant to Section 3.01(c)(17) or Section
3.01(c)(30) of this Agreement, (iv) in the case of any Mortgage Loan that is an
ARD Mortgage Loan, 80% of that portion of any extension fee to which the Master
Servicer is entitled pursuant to Section 3.12(a) of the Pooling and Servicing
Agreement to the extent actually paid by the related Mortgagor in connection
with the Mortgagor’s option to exercise the related Anticipated Repayment Date
option pursuant to the related Loan Documents, (v) 100% of that portion of any
defeasance fees to which the Master Servicer is entitled under Section 3.12(a)
of the Pooling and Servicing Agreement collected by the Sub-Servicer in
connection with matters performed by the Sub-Servicer pursuant to Section
3.01(c)(17) of this Agreement, and (vi) 100% of any Ancillary Fees to which the
Master Servicer is entitled under Section 3.12(a) of the Pooling and Servicing
Agreement collected by the Sub-Servicer with respect to the Mortgage Loans or
the Serviced Pari Passu Companion Loan. The Sub-Servicer shall be entitled to
(a) interest or other income earned on deposits relating to the Trust Fund in
the Sub-Servicer Collection Account and the Sub-Servicer Loan Combination
Custodial Account in accordance with Section 3.01(c)(13) of this Agreement,
(b) interest or other income earned on deposits in any Escrow Account maintained
by the Sub-Servicer which are not required by applicable law or the related
Mortgage Loan to be paid to the Mortgagor, (c) in respect of any Distribution
Date, Prepayment Interest Excesses collected on the Mortgage Loans (to the
extent not offset by Prepayment Interest Shortfalls with respect to all of the
Mortgage Loans (as defined in the Pooling and Servicing Agreement) or required
to be paid as Compensating Interest Payments with respect to all of the Mortgage
Loans (as defined in the Pooling and Servicing Agreement) and the Serviced Pari
Passu Companion Loan), and (d) 100% of any charges for processing Mortgagor
Requests (other than requests for actions otherwise addressed in this Section
3.01(c)(20)) processed by the Sub-Servicer. Notwithstanding anything to the
contrary herein, the Master Servicer shall be entitled to charge and retain 100%
of any reasonable review fees (to the extent such review fees are not prohibited
under the related Loan Documents and only to the extent actually paid by the
related Mortgagor) in connection with any Mortgagor request that requires the
consent or approval of the Master Servicer or Rating Agency Confirmation. The
Sub-Servicer shall not be entitled to any Penalty Charges to which the Master
Servicer is entitled pursuant to the Pooling and Servicing Agreement. The
Sub-Servicer shall remit to the Master Servicer all additional servicing
compensation collected by the Sub-Servicer to the extent not constituting
Additional Sub-Servicing Compensation, including, without limitation, all
Penalty Charges.

(21)         Section 3.12(c) is not incorporated herein.

(22)         Section 3.13. The Sub-Servicer shall deposit all Compensating
Interest Payments in the Sub-Servicer Collection Account or the Sub-Servicer
Loan Combination Custodial Account, as applicable, on each Sub-Servicer
Remittance Date to the extent that the Master Servicer is required to remit such
amounts under Section 3.13 of the Pooling and Servicing Agreement, and except
that references to the Servicing Fees and the Mortgage Loans (as defined in the
Pooling and Servicing Agreement) and the Serviced Pari Passu Companion Loans (as
defined in the Pooling and Servicing Agreement) in the definition of
“Compensating Interest Payments” in the Pooling and Servicing Agreement and
Section 3.13 of the Pooling and Servicing Agreement shall be references to the
Sub-Servicing Fees, the Mortgage Loans (as defined in this Agreement) and the
Serviced Pari Passu Companion Loan (as defined in this

15

 

 

Agreement). Notwithstanding the foregoing, the Sub-Servicer shall have no
obligation to deposit any amount set forth in the preceding sentence (i) for
Specially Serviced Loans or Mortgage Loans on which the Master Servicer allowed
or consented to the Sub-Servicer allowing a Principal Prepayment on a date other
than the applicable Due Date or (ii) for any Specially Serviced Loan or any
Mortgage Loan or related Serviced Pari Passu Companion Loan on which the Special
Servicer allowed a prepayment on a date other than the applicable Due Date.

(23)         Section 3.14. The Sub-Servicer shall deliver to the Master Servicer
the report required under Section 3.14(b) of the Pooling and Servicing Agreement
at least five (5) Business Days prior to the date the Master Servicer is
required to deliver such report to the Special Servicer.

(24)         Section 3.15 is not incorporated herein. The Sub-Servicer shall not
be liable for providing, disseminating, withholding or providing access to
information in accordance with the terms of this Agreement or the Pooling and
Servicing Agreement. To the extent that the Sub-Servicer has received written
notice from the Master Servicer, that a Person is an Excluded Controlling Class
Holder with respect to an Excluded Controlling Class Mortgage Loan, the
Sub-Servicer shall not provide to such Excluded Controlling Class Holder any
Excluded Information with respect to such Excluded Controlling Class Mortgage
Loan. To the extent that the Sub-Servicer has received written notice from the
Master Servicer, that the Special Servicer is a Borrower Party with respect to
an Excluded Special Servicer Mortgage Loan, the Sub-Servicer shall not provide
to such Special Servicer any Excluded Information with respect to such Excluded
Special Servicer Mortgage Loan.

(25)         Section 3.18. The Sub-Servicer shall promptly (but in no event
later than the earlier of (i) thirty (30) days after completion and receipt of
the related inspection report and (ii) December 15th of each year) forward to
the Master Servicer a copy of all such inspection reports prepared by the
Sub-Servicer. If any inspection report identifies a “life safety” or other
material deferred maintenance item existing with respect to the related
Mortgaged Property, the Sub-Servicer shall (x) promptly send to the related
Mortgagor a letter identifying such deferred maintenance item and instructing
the related Mortgagor to correct such deferred maintenance item and (y) shall
notify the Master Servicer (by email to cmsins@wellsfargo.com) upon resolution
of such “life safety” or deferred maintenance item. The Sub-Servicer may engage
a third party at its cost to perform property inspections and prepare property
inspection reports without first obtaining the consent of the Master Servicer;
provided, that the Sub-Servicer shall remain obligated and primarily liable to
the Master Servicer for satisfactory completion of the inspections and reports
as required by this Agreement. With respect to any Mortgage Loan, the
Sub-Servicer shall inform each ground lessor that any notices of default under
the related Ground Lease should thereafter be forwarded to the Master Servicer
and the Sub-Servicer.

(26)         Section 3.19.

(27)         Section 3.20 is not incorporated herein. The Sub-Servicer shall not
be obligated to make any Property Advances, except as described in the following
sentence. The Sub-Servicer shall give the Master Servicer not less than five (5)
Business Days’ notice before the date on which the Master Servicer is required
to make any Property Advance with respect to any Mortgage Loan; provided,
however, that, with respect to any Property Advance required to

16

 

 

be made on an urgent or emergency basis such that the Sub-Servicer is unable to
provide the Master Servicer with sufficient notice to enable the Master Servicer
to make such Property Advance, the Sub-Servicer may make such Property Advance
and the Master Servicer shall reimburse the Sub-Servicer for such Property
Advance within five (5) Business Days of receipt of written request therefore
and interest thereon at the Prime Rate without regard to the Master Servicer’s
determination of recoverability. In addition, the Sub-Servicer shall provide the
Master Servicer with such information in its possession as the Master Servicer
may reasonably request to enable the Master Servicer to determine whether a
requested Property Advance would constitute a Nonrecoverable Property Advance.

(28)         Section 3.22(a). The Sub-Servicer shall promptly notify the Master
Servicer of any event or circumstance that the Sub-Servicer deems to constitute
a Servicing Transfer Event with respect to any Mortgage Loan or Serviced Pari
Passu Companion Loan. The determination as to whether a Servicing Transfer Event
has occurred shall be made by the Master Servicer. Upon receipt by the Master
Servicer of notice from the Special Servicer that a Specially Serviced Loan has
become a Corrected Loan, the Master Servicer shall promptly give the
Sub-Servicer notice thereof and the obligation of the Sub-Servicer to service
and administer such Mortgage Loan and Serviced Pari Passu Companion Loan shall
resume.

(29)         Sections 3.22(b) and (c) are not incorporated herein. The
Sub-Servicer shall continue to process payments and maintain ongoing payment
records with respect to each Mortgage Loan and Serviced Pari Passu Companion
Loan that becomes a Specially Serviced Loan and shall timely provide the Master
Servicer and the Special Servicer with any information in it possession that is
required by either to perform their respective duties under the Pooling and
Servicing Agreement. Pursuant to Section 3.01(c)(20) of this Agreement, the
Sub-Servicer shall be entitled to receive the Sub-Servicing Fee for so long as
the Master Servicer receives its fee, with respect to each Specially Serviced
Loan.

(30)         Section 3.24. With respect to any modification, extension, waiver,
consent or other action contemplated by Section 3.24 of the Pooling and
Servicing Agreement, the Sub-Servicer shall perform the obligations of the
Master Servicer under Section 3.24 of the Pooling and Servicing Agreement
(including dealing directly with the Special Servicer on matters for which the
Pooling and Servicing Agreement requires the Master Servicer to deal with the
Special Servicer) without the approval of the Master Servicer, but subject to
all requirements and restrictions set forth in Section 3.24 of the Pooling and
Servicing Agreement; provided, however, that the Sub-Servicer shall copy the
Master Servicer on all correspondence to the Special Servicer regarding such
matters and the Sub-Servicer shall prepare any package and analysis necessary to
obtain any required Rating Agency Confirmation and forward such package to the
Master Servicer for the Master Servicer to deal with the Rating Agencies.
Notwithstanding anything herein to the contrary, the Sub-Servicer will not
permit or consent to any modification, extension, waiver, consent or other
action contemplated by Section 3.24 of the Pooling and Servicing Agreement
(except with respect to a Master Servicer Decision and modifications, waivers or
amendments in connection with a defeasance that do not constitute a Major
Decision as provided in Section 3.09(d)(ix) of the Pooling and Servicing
Agreement) without the prior written consent of the Special Servicer. To the
extent the Pooling and Servicing Agreement requires the Master Servicer to
obtain any necessary approval or consent of (x) the Rating Agencies, the Master
Servicer, not the Sub-Servicer, will deal directly with the Rating Agencies

17

 

 

and (y) the Controlling Class Representative, the Sub-Servicer, not the Master
Servicer, to the extent permitted under the Pooling and Servicing Agreement,
will deal directly with the Controlling Class Representative. When forwarding a
request for the approval of any lease or renewal or extension thereof, the
Sub-Servicer shall forward to the Special Servicer the information concerning
such lease required by, and in the form of, Exhibit I attached hereto. The
Sub-Servicer will not permit any Principal Prepayment with respect to any
Mortgage Loan or Serviced Pari Passu Companion Loan without the written consent
of the Master Servicer. The Sub-Servicer shall promptly forward all requests for
Principal Prepayments to the Master Servicer, along with a payoff statement
setting forth the amount of the necessary Principal Prepayment calculated by the
Sub-Servicer.

(31)         Section 3.28(b) and (d). To the extent the Co-Lender Agreement
requires the consent or consultation with the Serviced Companion Loan Holder or
Companion Loan Holder Representative, the Sub-Servicer, not the Master Servicer,
to the extent permitted under the Pooling and Servicing Agreement, will deal
directly with the Serviced Companion Loan Holder or Companion Loan Holder
Representative.

(32)         Section 3.30 is not incorporated herein. Notwithstanding any
provision herein to the contrary, the Sub-Servicer shall not make any request to
a Rating Agency for a Rating Agency Confirmation; all such requests shall be
made by, and as determined necessary by, the Master Servicer. The Sub-Servicer
shall not orally communicate with any Rating Agency regarding any of the Loan
Documents or any matter related to the Mortgage Loans, the related Mortgaged
Properties, the related Mortgagors or any other matters in connection with the
Certificates or pursuant to this Agreement or the Pooling and Servicing
Agreement. The Sub-Servicer agrees to comply (and to cause each and every
subcontractor, vendor or agent for the Sub-Servicer and each of its officers,
directors and employees to comply) with the provisions relating to
communications with the Rating Agencies set forth in this Section 3.01(c)(32)
and Sections 3.30 and 12.13 of the Pooling and Servicing Agreement and shall not
deliver to any Rating Agency any report, statement, request for Rating Agency
Confirmation or other information restricted by Section 3.30 or 12.13 of the
Pooling and Servicing Agreement.

All information described in the immediately preceding paragraph will be
provided by, and all such communications, responses and requests described in
the immediately preceding paragraph will be made by, the Master Servicer in
accordance with the procedures required by the Pooling and Servicing Agreement.
To the extent that the Master Servicer is required to provide any information
to, or communicate with, the Rating Agency in accordance with its obligations
under the Pooling and Servicing Agreement and such information or communication
is regarding the Mortgage Loans, the Serviced Pari Passu Companion Loan or the
sub-servicing by the Sub-Servicer under this Agreement, the Sub-Servicer shall
provide the information to the Master Servicer necessary for the Master Servicer
to fulfill such obligations.

None of the foregoing restrictions in this Section 3.01(c)(32) prohibit or
restrict oral or written communications, or providing information, between the
Sub-Servicer and a Rating Agency with regard to (i) such Rating Agency’s or
NRSRO’s review of the ratings it assigns to the Sub-Servicer, (ii) such Rating
Agency’s or NRSRO’s approval of the Sub-Servicer as a commercial mortgage
master, special or primary servicer or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Sub-Servicer’s servicing operations in general; provided,
however,

18

 

 

that the Sub-Servicer shall not provide any information relating to the
Certificates or the Mortgage Loans to any Rating Agency or NRSRO in connection
with such review and evaluation by such Rating Agency unless (x) Mortgagor,
property or deal specific identifiers are redacted; (y) the Master Servicer
confirms to the Sub-Servicer in writing that such information has already been
provided to the Rule 17g-5 Information Provider and does not provide such
information to such Rating Agency until the earlier of (i) receipt of
notification from the Rule 17g-5 Information Provider that such information has
been posted to the Rule 17g-5 Information Provider’s Website and (ii) after
12:00 p.m. on the first Business Date following the day it has provided such
information to the Rule 17g-5 Information Provider; or (z) such Rating Agency
has confirmed in writing to the Sub-Servicer that it does not intend to use such
information in undertaking credit rating surveillance for any Class of
Certificates (and the Sub-Servicer shall, upon written request, certify to the
Depositor, with copy to the Master Servicer, that it received the confirmation
described in this clause (z)).

(33)         Section 4.02(b) is not incorporated herein. The Sub-Servicer shall
deliver to the Master Servicer, no later than 4:00 p.m. New York City time on
the first Business Day following each Determination Date, by electronic
transmission in the format designated by the Master Servicer, the CREFC®
Financial File, the CREFC® Property File and the CREFC® Comparative Financial
Status Report (except for the first two Distribution Dates), the CREFC® Loan
Level Reserve/LOC Report, a CREFC® Loan Periodic Update File, a CREFC®
Delinquent Loan Status Report and a CREFC® Servicer Watch List/Portfolio Review
Guidelines, CREFC® Total Loan Report, each providing the required information as
of such Determination Date; provided that from the Closing Date until thirty
(30) days following written notice by the Master Servicer to the Sub-Servicer of
the Master Servicer’s decision to require the delivery of the CREFC® Loan
Periodic Update File, the Sub-Servicer shall not be required to deliver a CREFC®
Loan Periodic Update File; provided, further, that from the Closing Date until
thirty (30) days following written notice by the Master Servicer to the
Sub-Servicer of the Master Servicer’s decision to require delivery of the CREFC®
Delinquent Loan Status Report, the Sub-Servicer shall not be required to deliver
a CREFC® Delinquent Loan Status Report. The Sub-Servicer shall deliver to the
Master Servicer by electronic transmission in a format mutually agreed upon by
the Master Servicer and the Sub-Servicer, not later than 4:00 p.m. New York City
time on the first Business Day following the Determination Date by electronic
transmission in a format mutually agreed upon by the Master Servicer and the
Sub-Servicer, (a) on a monthly basis, the Collection Report (the information in
such report to be stated as of the Determination Date), (b) on a monthly basis,
the CREFC® Loan Periodic Update File (subject to the proviso in the preceding
sentence), and (c) on a quarterly basis, the information on the Mortgage Loans
and the Serviced Pari Passu Companion Loan, including without limitation
information regarding UCC Financing Statements, taxes, insurance premiums and
ground rents on a quarterly basis, starting for the quarter ending June 30, 2016
(provided that the first such certification shall cover the period from the
Closing Date to the end of such quarter), within thirty days of the end of such
quarter, required by and in the form of Exhibit E attached hereto; provided that
from the Closing Date until thirty (30) days following written notice by the
Master Servicer to the Sub-Servicer of the Master Servicer’s decision to require
delivery of the Collection Report, the Sub-Servicer shall not be required to
deliver a Collection Report and shall instead deliver a Remittance Report. The
Sub-Servicer shall deliver to the Master Servicer on the first Business Day of
each month by electronic transmission in the format designated by the Master
Servicer a remittance report containing scheduled balance information for each
Mortgage Loan and Serviced Pari Passu

19

 

 

Companion Loan reflecting the scheduled Monthly Payment for such month in the
form of Exhibit G attached hereto; provided that from the Closing Date until
thirty (30) days following written notice by the Master Servicer to the
Sub-Servicer of the Master Servicer’s decision to require delivery of the
remittance report in the form of Exhibit G attached hereto, the Sub-Servicer
shall not be required to deliver a remittance report in the form of Exhibit G
attached hereto and shall instead deliver a remittance report in the form of
Exhibit L attached hereto. In addition, on each day that the Sub-Servicer
forwards to the Master Servicer any funds pursuant to Section 3.01(c)(12) and
Section 3.01(c)(34) of this Agreement, the Sub-Servicer shall deliver to the
Master Servicer by electronic transmission in the format designated by the
Master Servicer a report of the nature of such remittance in the form of Exhibit
G attached hereto; provided that from the Closing Date until thirty (30) days
following written notice by the Master Servicer to the Sub-Servicer of the
Master Servicer’s decision to require delivery of the remittance report in the
form of Exhibit G attached hereto, the Sub-Servicer shall not be required to
deliver a remittance report in the form of Exhibit G attached hereto and shall
instead deliver a remittance report in the form of Exhibit L attached hereto.
The Sub-Servicer shall also prepare and deliver to the Master Servicer, not
later than 4:00 p.m. New York City time on the 25th day of each calendar month
following each calendar quarter, a certification in the form of Exhibit J
attached hereto regarding the reconciliation of the Sub-Servicer Collection
Account and the Sub-Servicer Loan Combination Custodial Account as of the last
day of the immediately preceding calendar month. Following the Closing Date, the
Master Servicer shall provide a CREFC® Loan Setup File, CREFC® Property File and
CREFCÒ Comparative Financial Status Report to the Sub-Servicer.

The Sub-Servicer shall promptly (but at least five (5) Business Days before the
Master Servicer must deliver or make available such items under the Pooling and
Servicing Agreement) deliver electronically to the Master Servicer all operating
statements, rent rolls, budgets and financial statements collected by the
Sub-Servicer. The Sub-Servicer shall electronically deliver to the Master
Servicer in Microsoft Excel format promptly upon completion, and in any event,
at least five (5) Business Days before Master Servicer must deliver or make
available such reports, statements and files under the Pooling and Servicing
Agreement, each CREFC® NOI Adjustment Worksheet and CREFC® Operating Statement
Analysis Report.

(34)         Section 4.06 is not incorporated herein. The Sub-Servicer shall
have no obligation to make P&I Advances. The Sub-Servicer shall deliver to the
Master Servicer on or before each Sub-Servicer Remittance Date the Sub-Servicer
Remittance Amount allocable to the Mortgage Loans for such date. Each remittance
required to be made to the Master Servicer on the Sub-Servicer Remittance Date
shall be made by wire transfer and shall be made by 4:00 p.m. Charlotte, North
Carolina time on such date. Each month, by 4:00 p.m. Charlotte, North Carolina
time, on the first Business Day after receipt of any funds that would otherwise
constitute a part of the Sub-Servicer Remittance Amount between the Sub-Servicer
Remittance Date and the Distribution Date, the Sub-Servicer shall forward to the
Master Servicer by wire transfer the Sub-Servicer Remittance Amount allocable to
the Mortgage Loans for such date. Within one (1) Business Day after receipt of
any delinquent payment on a Mortgage Loan with respect to which the Master
Servicer has made an Advance, the Sub-Servicer shall remit to the Master
Servicer such delinquent payment and any related Penalty Charges (excluding any
amounts to which the Sub-Servicer is entitled as compensation pursuant to
Section 3.12 of the Pooling and Servicing Agreement as incorporated herein
pursuant to Section 3.01(c)(20) of this

20

 

 

Agreement). Section 3.01(c)(33) of this Agreement sets forth certain reporting
requirements with respect to such remittances. If any check or other form of
payment received by the Sub-Servicer with respect to a Mortgage Loan is returned
for insufficient funds and the Sub-Servicer has previously remitted cash in the
amount of such payment to the Master Servicer, the Master Servicer shall
reimburse the Sub-Servicer for such amount within three (3) Business Days after
the Master Servicer receives notification from the Sub-Servicer of such
insufficient funds. For the avoidance of doubt, this Section 3.01(c)(34) shall
not apply to the Mortgage Loan relating to the Serviced Loan Combination for
which funds will be remitted pursuant to Section 3.01(c)(12) of this Agreement.

(35)         Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06, 10.07, 10.08,
10.09, 10.10, 10.11, 10.12, 10.17 and 10.18. The Sub-Servicer shall perform all
obligations and be subject to all restrictions and requirements applicable to
the Master Servicer or “Sub-Servicer” in such Sections. In addition, if the
Sub-Servicer is a “Servicing Function Participant,” an “Additional Servicer” or
“Reporting Servicer” it shall perform all obligations and be subject to all
restrictions and requirements applicable to a “Servicing Function Participant”
or “Reporting Servicer” in such Sections. For purposes of this Section
3.01(c)(35), the Other Depositor and Other Exchange Act Reporting Party shall
mean the Other Depositor and Other Exchange Act Reporting Party relating to the
securitization of the Serviced Pari Passu Companion Loan. The Sub-Servicer shall
cooperate with the Master Servicer, Trustee and the Depositor (and any Other
Depositor and any Other Exchange Act Reporting Party) in connection with the
satisfaction of the Trust’s (or the other trust’s) reporting requirements under
the Exchange Act. It is hereby acknowledged that, as of the Closing Date, the
Sub-Servicer is a Servicing Function Participant, a Reporting Servicer and an
Additional Servicer.

The Sub-Servicer shall cooperate fully with the Master Servicer (and any Other
Depositor and any Other Exchange Act Reporting Party) and deliver to the Master
Servicer (and any Other Depositor and any Other Exchange Act Reporting Party)
any and all statements, reports, certifications, records and any other
information necessary in the good faith determination of the Master Servicer,
the Certificate Administrator, the Depositor, the Other Depositor or any Other
Exchange Act Reporting Party, as applicable, to permit the Depositor or such
Other Depositor, as applicable, to comply with the provisions of Regulation AB
and the related rules and regulations of the Commission and the Master Servicer
to comply with its obligations under Article X of the Pooling and Servicing
Agreement, together with such disclosures relating to the Sub-Servicer, or the
servicing of the Mortgage Loans or Serviced Pari Passu Companion Loan,
reasonably believed by the Depositor, the Certificate Administrator or the
Master Servicer, or the Other Depositor, as applicable, in good faith to be
necessary in order to effect such compliance.

Subject to other provisions of this Agreement restricting the right of the
Sub-Servicer to retain subservicers or subcontractors, the provisions of Article
X of the Pooling and Servicing Agreement regarding retaining a “Sub-Servicer,”
“Subcontractor,” “Additional Servicer” or “Servicing Function Participant” shall
be applicable to any sub-servicer, subcontractor or agent hired by the
Sub-Servicer to perform any of its obligations hereunder and the Sub-Servicer
shall comply with such provisions.

With respect to any period that the Sub-Servicer is a Servicing Function
Participant or a servicer as contemplated by Item 1108(a)(2) of Regulation AB,
the Sub-Servicer shall perform

21

 

 

all obligations under Section 10.02 of the Pooling and Servicing Agreement
applicable to a Servicing Function Participant or such a servicer (including,
without limitation, any obligation or duty the Master Servicer is required under
Section 10.02 of the Pooling and Servicing Agreement to cause (or use
commercially reasonable efforts to cause) a Servicing Function Participant or
such a servicer to perform).

Any Additional Form 10-D Disclosure and related Additional Disclosure
Notification required to be delivered by the Sub-Servicer shall be delivered to
the Master Servicer (and, if the Sub-Servicer is a Servicing Function
Participant, also to the Depositor and the Certificate Administrator (and any
Other Depositor and Other Exchange Act Reporting Party to which the particular
Additional Form 10-D Disclosure is relevant for Exchange Act reporting
purposes)) within the time provided in Section 10.04 of the Pooling and
Servicing Agreement. If the Sub-Servicer obtains actual knowledge of the
incurrence of additional debt or mezzanine debt by a Mortgagor, the Sub-Servicer
shall promptly, but in no event later than two (2) Business Days, deliver notice
to the Master Servicer of such Mortgagor’s incurrence of such debt in the form
of Exhibit W-3 to the Pooling and Servicing Agreement.

The Sub-Servicer shall provide all reasonable cooperation (with respect to
information regarding the Sub-Servicer, the Mortgage Loans or the Serviced Pari
Passu Companion Loan) to enable the Master Servicer to provide any Additional
Form 10-K Disclosure. Any Additional Form 10-K Disclosure and related Additional
Disclosure Notification required to be delivered by the Sub-Servicer shall be
delivered to the Master Servicer (and, if the Sub-Servicer is an Additional
Servicer or a Servicing Function Participant, also to the Depositor and the
Certificate Administrator (and any Other Depositor and Other Exchange Act
Reporting party to which such Additional Form 10-K Disclosure is relevant for
Exchange Act reporting purposes)) by the fifth (5th) Business Day prior to
March 1st of each year, commencing in March 2017.

The Sub-Servicer (without regard to whether the Sub-Servicer is a Servicing
Function Participant) shall provide a certification substantially in the form of
Exhibit Y-2 attached to the Pooling and Servicing Agreement (on which the Master
Servicer and its officers, directors and Affiliates, in addition to the
Certification Parties, can reasonably rely) to the Master Servicer by the fifth
(5th) Business Day prior to March 1st of each year in which the Trust is subject
to the reporting requirements of the Exchange Act, commencing in March 2017. If
the Sub-Servicer is a Servicing Function Participant, such certification shall
also be provided to the Certifying Person by the time required by the Pooling
and Servicing Agreement, and if the Sub-Servicer is not a Servicing Function
Participant, such certification shall be delivered only to the Master Servicer.
In addition, the Sub-Servicer (a) shall provide such information and assistance
as may be reasonably required to cooperate with the Master Servicer in complying
with Section 10.06 of the Pooling and Servicing Agreement and (b) shall
cooperate with the Master Servicer’s reasonable requests in performing its due
diligence for its certification under Section 10.06 of the Pooling and Servicing
Agreement.

Any Form 8-K Disclosure Information and related Additional Disclosure
Notification required to be delivered by the Sub-Servicer shall be delivered to
the Master Servicer (and, if the Sub-Servicer is a Servicing Function
Participant or an Additional Servicer, also to the Depositor and the Certificate
Administrator (and any Other Depositor and Other Exchange Act Reporting

22

 

 

party to which such Form 8-K Disclosure Information is relevant for Exchange Act
reporting purposes)) within the time provided in Section 10.07 of the Pooling
and Servicing Agreement.

The Sub-Servicer (without regard to whether the Sub-Servicer is an Additional
Servicer or a Servicing Function Participant) shall deliver its Officer’s
Certificate required by Section 10.08 of the Pooling and Servicing Agreement to
the Master Servicer on or before the fifth (5th) Business Day prior to March 1st
of each year, commencing in March 2017. If the Sub-Servicer is an Additional
Servicer or a Servicing Function Participant, the Sub-Servicer shall also
deliver such Officer’s Certificate to the Certificate Administrator, the
Serviced Companion Loan Holder (or, if the Serviced Pari Passu Companion Loan is
part of an Other Securitization Trust, the applicable Other Depositor and Other
Exchange Act Reporting Party), the Depositor, the Rule 17g-5 Information
Provider and, prior to the occurrence and continuance of a Consultation
Termination Event, the Controlling Class Representative within the time provided
in Section 10.08 of the Pooling and Servicing Agreement, and if the Sub-Servicer
is not an Additional Servicer or a Servicing Function Participant, such
Officer’s Certificate shall be delivered only to the Master Servicer.

The Sub-Servicer (without regard to whether the Sub-Servicer is a Servicing
Function Participant) shall deliver the items required under Sections 10.09 and
10.10 of the Pooling and Servicing Agreement regarding itself (the “report on an
assessment of compliance with Relevant Servicing Criteria” and “accountants’
report”) to the Master Servicer on or before the fifth (5th) Business Day prior
to March 1st of each year, commencing in March 2017. If the Sub-Servicer is a
Servicing Function Participant, the report on an assessment of compliance with
Relevant Servicing Criteria and accountants’ report shall also be delivered to
the Certificate Administrator, the Depositor, the Trustee and the Serviced
Companion Loan Holder (or, if the Serviced Pari Passu Companion Loan is part of
an Other Securitization Trust, the applicable Other Depositor and Other Exchange
Act Reporting Party) and, solely with respect to the accountants’ report, the
Rule 17g-5 Information Provider and, prior to the occurrence and continuance of
a Consultation Termination Event, the Controlling Class Representative within
the time provided in Sections 10.09 and 10.10 of the Pooling and Servicing
Agreement, and if the Sub-Servicer is not a Servicing Function Participant, the
report on an assessment of compliance with Relevant Servicing Criteria and
accountants’ report shall be delivered only to the Master Servicer.

If any Mortgaged Property that secures a Serviced Pari Passu Companion Loan is a
“significant obligor” (within the meaning of Item 1101(k) of Regulation AB), the
Sub-Servicer shall comply with Section 10.11(b) of the Pooling and Servicing
Agreement and shall deliver such information and reports as provided therein to
the Master Servicer at least five (5) Business Days before the Master Servicer
must deliver such items.

Section 10.12 of the Pooling and Servicing Agreement shall be incorporated
herein and apply to the Sub-Servicer for so long as the Sub-Servicer is a
Servicing Function Participant or an Additional Servicer to the same extent such
section applies to the Master Servicer. To the extent the Sub-Servicer is an
Affected Reporting Party, the Sub-Servicer shall comply with the requirements
set forth in Section 10.12 of the Pooling and Servicing Agreement and
incorporated herein by reference, including, but not limited to, obtaining the
consent of the Depositor or any Other Depositor, as applicable, and the Master
Servicer (in each case, which consent shall not be

23

 

 

unreasonably denied, withheld or delayed), to directly communicate with the
Commission and negotiate a response and/or resolution with the Commission and
copying the Master Servicer on all material communications with the Commission.
All reasonable out-of-pocket costs and expenses incurred by the Depositor, any
Other Depositor and the Master Servicer (including reasonable legal fees and
expenses of outside counsel to the Depositor, any Other Depositor and the Master
Servicer) in connection with the foregoing and any amendments to any reports
filed with the Commission therewith shall be promptly paid by the Sub-Servicer
upon receipt of an itemized invoice from the Depositor, the Other Depositor
and/or the Master Servicer, as applicable.

The Sub-Servicer shall indemnify and hold harmless the Master Servicer
(including any of its partners, directors, officers, employees or agents)
against any claims, losses, damages, penalties, fines, forfeitures, legal fees
and expenses and related costs, judgments and other costs and expenses incurred
by the Master Servicer or such other Person arising out of (i) the failure to
perform its obligations under this Section 3.01(c)(35), (ii) the failure of any
Servicing Function Participant or Additional Servicer retained by it to perform
its obligations under this Section 3.01(c)(35), (iii) any untrue statement of a
material fact contained in any information (x) regarding the Sub-Servicer or any
Servicing Function Participant, Additional Servicer or Subcontractor engaged by
it, (y) prepared by any such party described in clause (x) or any registered
public accounting firm, attorney or other agent retained by such party to
prepare such information and (z) delivered by or on behalf of such Sub-Servicer
in connection with the performance of the Sub-Servicer’s obligations described
in Article X of the Pooling and Servicing Agreement, or the omission to state in
any such information a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, that the Sub-Servicer shall be entitled to participate at its own
expense in any action arising out of the foregoing and the Master Servicer shall
consult with the Sub-Servicer with respect to any litigation or audit strategy,
as applicable, in connection with the foregoing and any potential settlement
terms related thereto (provided that any such consultation shall be nonbinding),
(iv) negligence, bad faith or willful misconduct in the performance of its
obligations set forth in this Section 3.01(c)(35), or (v) any Deficient Exchange
Act Deliverable.

The Sub-Servicer shall indemnify and hold harmless each Certification Party, the
Depositor, the Other Depositor, any employee, director or officer of the
Depositor or any Other Depositor, and each other person, if any, who controls
the Depositor or any Other Depositor within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act from and against any and
all claims, losses, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments and any other costs, fees and expenses
incurred by such indemnified party arising out of (i) a breach of its
obligations to provide any of the annual compliance statements or annual
servicing criteria compliance reports or attestation reports pursuant to this
Agreement, (ii) negligence, bad faith or willful misconduct on its part in the
performance of such obligations, (iii) any failure by the Sub-Servicer, as a
Servicer (as defined in Section 10.02(b) of the Pooling and Servicing
Agreement), to identify a Servicing Function Participant retained by it pursuant
to Section 10.02(c), of the Pooling and Servicing Agreement or (iv) delivery of
any Deficient Exchange Act Deliverable.

If the indemnification provided for in this Section 3.01(c)(35) is unavailable
or insufficient to hold harmless any Certification Party, the Depositor, the
Other Depositor or the

24

 

 

Master Servicer, then the Sub-Servicer shall contribute to the amount paid or
payable to the Certification Party, the Depositor, the Other Depositor or the
Master Servicer as a result of the losses, claims, damages or liabilities of the
Certification Party, the Depositor, the Other Depositor or the Master Servicer
in such proportion as is appropriate to reflect the relative fault of the
Certification Party, the Depositor, the Other Depositor or the Master Servicer
on the one hand and the Sub-Servicer on the other in connection with a breach of
the Sub-Servicer’s obligations pursuant to this Section 3.01(c)(35).

(36)         Section 11.01 is not incorporated herein. The Sub-Servicer shall
cooperate fully with the Master Servicer and deliver to the Master Servicer any
and all statements, reports, certifications, records and any other information
in its possession necessary in the good faith determination of the Master
Servicer to permit the Master Servicer to comply with its obligations under
Article XI of the Pooling and Servicing Agreement.

Section 3.02     Merger or Consolidation of the Sub-Servicer.

The Sub-Servicer shall keep in full effect its existence, rights and franchises
as a limited liability company under the laws of the jurisdiction of its
formation except as permitted herein, and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement or the Mortgage Loans and to
perform its duties under this Agreement.

Any Person into which the Sub-Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Sub-Servicer shall be a party, or any Person succeeding to the business of the
Sub-Servicer, or any Person succeeding to all or substantially all of the
servicing business of the Sub-Servicer, shall be the successor of the
Sub-Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or surviving
Person (i) must be a business entity whose business includes the origination and
servicing of mortgage loans and shall be authorized to transact business in the
state or states in which the related Mortgaged Properties it is to service are
situated to the extent required by applicable law, (ii) must be an approved
servicer of multifamily mortgage loans for Freddie Mac or Fannie Mae or a
HUD-approved servicer, (iii) must be reasonably acceptable to the Master
Servicer, (iv) shall have assumed in writing the obligations of the Sub-Servicer
under this Agreement, and (v) must not be a Prohibited Party.

Section 3.03     Limitation on Liability of the Sub-Servicer and Others.

Neither the Sub-Servicer nor any of the officers, employees or agents of the
Sub-Servicer shall be under any liability to the Master Servicer for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Agreement, or for errors in judgment; provided, however, that this
provision shall not protect the Sub-Servicer or any such Person against
liability for any breach of any representation, warranty or covenant made
herein, or failure to perform its obligations in compliance with the Servicing
Standard, or any liability which would otherwise be imposed by reason of any
breach of the terms and conditions of this

25

 

 

Agreement, or against any expense or liability specifically required to be borne
by the Sub-Servicer without right of reimbursement pursuant to the terms hereof,
or any liability which would otherwise be imposed by reason of willful
misconduct, bad faith, fraud or negligence in the performance of obligations or
duties hereunder, or by reason of negligent disregard of obligations or duties
hereunder. The Sub-Servicer and any officer, employee or agent of the
Sub-Servicer may rely in good faith on any document of any kind which, prima
facie, is properly executed and submitted by any appropriate Person respecting
any matters arising hereunder. The Sub-Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action unless such action
is related to its duties under this Agreement and in its opinion does not expose
it to any expenses or liability for which it would not be reimbursed hereunder;
provided, however, the Sub-Servicer may, with the consent of the Master
Servicer, undertake any such action that it may deem necessary or desirable in
respect to this Agreement and the rights and duties of the parties hereto and
the interests of the Certificateholders. In such event, the reasonable legal
expenses and costs of such action and any liability resulting therefrom shall be
expenses, costs and liabilities for which the Sub-Servicer shall be entitled to
be reimbursed to the extent the Master Servicer is reimbursed therefor by the
Trust. If and only to the extent provided pursuant to Section 6.03 of the
Pooling and Servicing Agreement, the Sub-Servicer and its directors, members,
managers, officers, employees and agents shall be indemnified and held harmless
by the Trust against any and all claims, losses, penalties, fines, forfeitures,
reasonable legal fees and related costs, judgments, and any other costs,
liabilities, fees and expenses incurred in connection with or relating to this
Agreement or the Certificates, other than any loss, liability or expense: (i)
specifically required to be borne by the Sub-Servicer, without right of
reimbursement, pursuant to the terms hereof; (ii) incurred in connection with
any breach of a representation or warranty made by the Sub-Servicer herein, or
(iii) incurred by reason of the Sub-Servicer’s bad faith, willful misconduct,
fraud or negligence in the performance of its obligations or duties hereunder,
or by reason of negligent disregard of such obligations or duties. The
Sub-Servicer shall not have any direct rights of indemnification that may be
satisfied out of assets of the Trust, but will be entitled to the
indemnification described above only through the Master Servicer to the full
extent that the Master Servicer is indemnified by the Trust for such amounts
pursuant to the Pooling and Servicing Agreement.

Section 3.04     Sub-Servicer Resignation.

The Sub-Servicer shall not resign from the obligations and duties hereby imposed
on it except (a) upon mutual consent of the Sub-Servicer and the Master Servicer
and payment by the Sub-Servicer of all reasonable out-of-pocket costs and
expenses of the Master Servicer in connection with such resignation and transfer
of servicing, or (b) upon the determination that its duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Sub-Servicer. Any such determination permitting the resignation of the
Sub-Servicer pursuant to clause (b) shall be evidenced by an Opinion of Counsel
to such effect delivered to the Master Servicer, which Opinion of Counsel shall
be in form and substance acceptable to the Master Servicer.

Section 3.05    No Transfer or Assignment of Servicing.

With respect to the responsibility of the Sub-Servicer to service the Mortgage
Loans hereunder, the Sub-Servicer acknowledges that the Master Servicer has
acted in reliance upon

26

 

 

the Sub-Servicer’s independent status, the adequacy of its servicing facilities,
plant, personnel, records and procedures, its integrity, reputation and
financial standing and the continuance thereof. Without in any way limiting the
generality of this Section 3.05, the Sub-Servicer shall neither assign or
transfer this Agreement or the servicing hereunder nor delegate its rights or
duties hereunder or any portion thereof, without the prior written approval of
the Master Servicer and the prior written consent of the Depositor, which
consent will not be unreasonably conditioned, withheld or delayed.
Notwithstanding the foregoing, prior to any assignment or transfer by the
Sub-Servicer of this Agreement or the servicing hereunder (the “Sub-Servicing
Rights”), the Sub-Servicer shall allow the Master Servicer an opportunity to bid
on the purchase of such Sub-Servicing Rights. The Sub-Servicer may also solicit
bids from any other parties independent of the Master Servicer. The Sub-Servicer
shall notify the Master Servicer upon the completion of any assignment (except
to the Master Servicer as contemplated above) and provide any information
applicable to the Sub-Servicer, as required pursuant to Section 10.02 of the
Pooling and Servicing Agreement.

Section 3.06    Indemnification.

The Master Servicer and the Sub-Servicer each agrees to and hereby does
indemnify and hold harmless the Master Servicer, in the case of the
Sub-Servicer, and the Sub-Servicer, in the case of the Master Servicer
(including any of their partners, directors, officers, employees or agents) from
and against any and all claims, losses, damages, penalties, fines, forfeitures,
reasonable legal fees and related costs, judgments, and any other costs,
liabilities, fees and expenses that the Master Servicer, in the case of the
Sub-Servicer, and the Sub-Servicer, in the case of the Master Servicer, may
sustain arising from or as a result of any willful misconduct, bad faith, fraud
or negligence of the Master Servicer or Sub-Servicer, as applicable, in the
performance of its obligations and duties under this Agreement or by reason of
negligent disregard by the Master Servicer or Sub-Servicer, as applicable, of
its duties and obligations hereunder or by reason of breach of any
representations or warranties made by the Master Servicer or Sub-Servicer, as
applicable, herein; provided, that such indemnity shall not cover indirect or
consequential damages. Each indemnified party hereunder shall give prompt
written notice to the indemnitor of matters which may give rise to liability of
such indemnitor hereunder; provided, however, that failure to give such notice
shall not relieve the indemnitor of any liability except to the extent of actual
prejudice. This Section 3.06 shall survive the termination of this Agreement and
the termination or resignation of the Master Servicer or the Sub-Servicer.

ARTICLE IV

SUB-SERVICER TERMINATION EVENTS

Section 4.01    Sub-Servicer Termination Events.

In case one or more of the following events (each, a “Sub-Servicer Termination
Event”) by the Sub-Servicer shall occur and be continuing, that is to say:

(a)           any failure by the Sub-Servicer to deposit into the Sub-Servicer
Collection Account, the Sub-Servicer Loan Combination Custodial Account or any
Escrow Account, or to deposit into, or to remit to the Master Servicer for
deposit into, the Collection Account or the

27

 

 

Loan Combination Custodial Account, as applicable, on the dates and at the times
required by this Agreement, any amount required to be so deposited or remitted
under this Agreement, which failure continues unremedied for one (1) Business
Day following the date on which such deposit or remittance is required to be
made; or

(b)           the Sub-Servicer shall fail three (3) times within any two (2)
year period to (i) timely make available and certify to the Master Servicer the
information called for on Exhibit E attached hereto as required by Sections
3.01(c)(3), (6), (14) and (33) of this Agreement, which failure continues
unremedied for five (5) Business Days after the Sub-Servicer’s receipt of notice
from the Master Servicer of such failure, or (ii) timely provide to the Master
Servicer any required Remittance Report or Collection Report which failure
continues unremedied for five (5) Business Days; or

(c)           the Sub-Servicer shall fail three (3) times within any two (2)
year period to timely provide to the Master Servicer any report or exhibit
required by this Agreement to be provided to the Master Servicer, each of which
failure continues unremedies for five (5) Business Days after the Sub-Servicer’s
receipt of notice from the Master Servicer of such failure; provided that the
Master Servicer may grant the Sub-Servicer a written waiver of any provision of
this Agreement requiring a report or exhibit, which such report or exhibit shall
not be subject to the terms of this clause (c) while such waiver is in effect;
or

(d)           any failure on the part of the Sub-Servicer duly to observe or
perform in any material respect any of its other covenants or obligations
contained in this Agreement which continues unremedied for a period of
twenty-five (25) days (or ten (10) days in the case of failure to pay the
premium for any insurance policy required to be maintained under this Agreement
or such shorter period (not less than two (2) Business Days) as may be required
to avoid the commencement of foreclosure proceedings for unpaid real estate
taxes or the lapse of insurance, as applicable) after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Sub-Servicer by the Master Servicer or, if affected thereby, by the
Serviced Companion Loan Holder; or

(e)           any breach on the part of the Sub-Servicer of any representation
or warranty contained in Section 6.01(a) of the Pooling and Servicing Agreement
as incorporated herein which materially and adversely affects the interests of
the Master Servicer or any Class of Certificateholders or the Serviced Companion
Loan Holder and which continues unremedied for a period of thirty (30) days
after the date on which notice of such breach, requiring the same to be
remedied, shall have been given to the Sub-Servicer by the Master Servicer or,
if affected thereby, by the Serviced Companion Loan Holder; or

(f)            a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Sub-Servicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of sixty (60) days; or

28

 



(g)           the Sub-Servicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Sub-Servicer or of or
relating to all or substantially all of its property; or

(h)           the Sub-Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its obligations
or take any corporate action in furtherance of the foregoing; or

(i)            the Sub-Servicer shall assign or transfer or attempt to assign or
transfer all or part of its rights and obligations hereunder except as permitted
by this Agreement; or

(j)            either of Moody’s or KBRA (or, in the case of Serviced Companion
Loan Securities, any Companion Loan Rating Agency) has (A) qualified, downgraded
or withdrawn its rating or ratings of one or more Classes of Certificates or one
or more classes of Serviced Companion Loan Securities, or (B) placed one or more
Classes of Certificates or one or more classes of Serviced Companion Loan
Securities on “watch status” in contemplation of rating downgrade or withdrawal,
and, in the case of either of clauses (A) or (B), publicly citing servicing
concerns with the Sub-Servicer as the sole or material factor in such rating
action (and such qualification, downgrade, withdrawal or “watch status”
placement has not been withdrawn by such Rating Agency (or in the case of
Serviced Companion Loan Securities, any Companion Loan Rating Agency) within
sixty (60) days of such event); or

(k)           the Sub-Servicer, if rated by Fitch, ceases to have a commercial
primary servicing rating of at least “CPS3” from Fitch and that rating is not
reinstated within 60 days; or

(l)            any other event caused by the Sub-Servicer which creates a
Servicer Termination Event with respect to the Master Servicer under the Pooling
and Servicing Agreement; or

(m)          any failure by the Sub-Servicer to deliver any Exchange Act
reporting items required to be delivered by the Sub-Servicer to the Master
Servicer, the Certificate Administrator or the Depositor hereunder or under
Article X of the Pooling and Servicing Agreement by the time required hereunder
or under Article X of the Pooling and Servicing Agreement after any applicable
grace periods or to the master servicer under any other pooling and servicing
agreement that the Depositor is a party to by the due date required thereunder;
or

(n)           any failure by the Sub-Servicer to perform in any material respect
any of its covenants or obligations contained in this Agreement regarding
creating, obtaining or delivering any Exchange Act reporting items required for
any party to the Pooling and Servicing Agreement to perform its obligations
under Article X of the Pooling and Servicing Agreement or under the Exchange Act
reporting requirements of any other pooing and servicing agreement that the
Depositor is a party to.

If any Sub-Servicer Termination Event shall occur and be continuing, then, and
in each and every such case, so long as such Sub-Servicer Termination Event
shall not have been remedied, the Master Servicer or, with respect to any
Sub-Servicer Termination Event under clauses (m) and (n) above, the Depositor,
may terminate, by notice in writing to the Sub-

29

 

 

Servicer, all of the rights and obligations of the Sub-Servicer as Sub-Servicer
under this Agreement and in and to the Mortgage Loans and the Serviced Pari
Passu Companion Loan and the proceeds thereof. From and after the receipt by the
Sub-Servicer of such written notice, all authority and power of the Sub-Servicer
under this Agreement, whether with respect to the Mortgage Loans, the Serviced
Pari Passu Companion Loan or otherwise, shall pass to and be vested in the
Master Servicer pursuant to and under Section 4.01 of this Agreement, and,
without limitation, the Master Servicer is hereby authorized and empowered to
execute and deliver, on behalf of and at the expense of the Sub-Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans, the Serviced Pari Passu
Companion Loan and related documents, or otherwise. The Sub-Servicer hereby
acknowledges that the Serviced Companion Loan Holder shall be entitled to direct
the Master Servicer to replace the Sub-Servicer with a successor sub-servicer
for the Serviced Loan Combination pursuant to Section 7.01(d) of the Pooling and
Servicing Agreement (the “Successor Sub-Servicer”) following a Sub-Servicer
Termination Event. The Sub-Servicer agrees that if it is terminated pursuant to
Section 4.01 of this Agreement, it shall promptly (and in any event no later
than ten (10) Business Days subsequent to its receipt of the notice of
termination) provide the Master Servicer or Successor Sub-Servicer, as
applicable, with all documents and records (including, without limitation, those
in electronic form) requested by it to enable it to assume the Sub-Servicer’s
functions hereunder, and shall cooperate with the Master Servicer in effecting
the termination of the Sub-Servicer’s responsibilities and rights hereunder and
the assumption by a successor of the Sub-Servicer’s obligations hereunder,
including, without limitation, the transfer within one (1) Business Day to the
Master Servicer or the Successor Sub-Servicer, as applicable, for administration
by it of all cash amounts which shall at the time be or should have been
credited by the Sub-Servicer to the Sub-Servicer Collection Account, the
Sub-Servicer Loan Combination Custodial Account, the Collection Account, the
Loan Combination Custodial Account or any Escrow Account, or thereafter be
received with respect to the Mortgage Loans and/or Serviced Pari Passu Companion
Loan (provided, however, that the Sub-Servicer shall continue to be entitled to
receive all amounts accrued or owing to it under this Agreement on or prior to
the date of such termination, and it and its directors, officers, employees and
agents shall continue to be entitled to the benefits of Section 3.03 of this
Agreement notwithstanding any such termination).

In addition to any other rights the Master Servicer may have hereunder, (A) if
the Sub-Servicer fails to remit to the Master Servicer when due the total pool
remittance required to be remitted under this Agreement (whether or not such
failure constitutes a Sub-Servicer Termination Event), then interest shall
accrue on the amount of the total pool remittance and the Sub-Servicer shall
promptly pay such interest to the Master Servicer, at a per annum rate equal to
the Prime Rate from and including the date when such remittance was required to
be made to but excluding the day when such remittance is actually made, and (b)
if the Sub-Servicer fails to remit a single loan remittance more than five (5)
days after the applicable single loan payment or collection was received by the
Sub-Servicer, then interest shall accrue on the amount of such single loan
remittance and the Sub-Servicer shall promptly pay such interest to the Master
Servicer, at a per annum rate equal to the Prime Rate from and including the
date when such remittance was required to be made to but excluding the date when
such remittance is actually made.

30

 



Section 4.02     Waiver of Defaults.

The Master Servicer may waive any default by the Sub-Servicer in the performance
of its obligations hereunder and its consequences. Upon any such waiver of a
past default, such default shall cease to exist, and any Sub-Servicer
Termination Event arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall extend to any subsequent
or other default or impair any right consequent thereon except to the extent
expressly so waived.

Section 4.03     Other Remedies of Master Servicer.

During the continuance of any Sub-Servicer Termination Event, so long as such
Sub-Servicer Termination Event shall not have been remedied, the Master
Servicer, in addition to the rights specified in Section 4.01 of this Agreement,
shall have the right, in its own name, to take all actions now or hereafter
existing at law, in equity or by statute to enforce its rights and remedies
(including the institution and prosecution of all judicial, administrative and
other proceedings and the filing of proofs of claim and debt in connection
therewith). Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Sub-Servicer Termination Event.

ARTICLE V

TERMINATION

Section 5.01     Termination. Except as otherwise specifically set forth herein,
the rights, obligations and responsibilities of the Sub-Servicer shall terminate
(without payment of any penalty or termination fee): (i) upon the later of the
final payment or other liquidation (or any advance with respect thereto) of the
last Mortgage Loan and the remittance of all funds due hereunder; (ii) by mutual
consent of the Sub-Servicer and the Master Servicer in writing; (iii) pursuant
to Section 5.02 of this Agreement; (iv) at the option of any purchaser of one or
more Mortgage Loans pursuant to the Pooling and Servicing Agreement, upon such
purchase and only with respect to such purchased Mortgage Loan or Mortgage
Loans; (v) upon a Mortgage Loan becoming an REO Mortgage Loan or the Serviced
Pari Passu Companion Loan becoming an REO Companion Loan, and only with respect
to such Mortgage Loan or Serviced Pari Passu Companion Loan; or (vi) upon
termination of the Pooling and Servicing Agreement.

Section 5.02     Termination With Cause.

The Master Servicer may, at its sole option, terminate any rights the
Sub-Servicer may have hereunder with respect to any or all of the Mortgage Loans
or the Serviced Pari Passu Companion Loan, as provided in Section 4.01 of this
Agreement upon the occurrence of a Sub-Servicer Termination Event.

Any notice of termination shall be in writing and delivered to the Sub-Servicer
as provided in Section 6.05 of this Agreement.

31

 



Additionally, the Depositor may terminate any rights the Sub-Servicer may have
hereunder with respect to the Mortgage Loans and Serviced Pari Passu Companion
Loan at any time following any failure of the Sub-Servicer to deliver any
Exchange Act reporting item that the Sub-Servicer is required to deliver under
Regulation AB or as otherwise contemplated by Article X of the Pooling and
Servicing Agreement.

Section 5.03     Reserved.

Section 5.04     Termination of Duties with Respect to Specially Serviced Loans.

At such time as any Mortgage Loan becomes a Specially Serviced Loan, the
obligations and duties of the Sub-Servicer set forth herein with respect to such
Specially Serviced Loan that are required to be performed by the Special
Servicer under the Pooling and Servicing Agreement shall cease in accordance
with Section 3.01(c) of this Agreement. The Sub-Servicer shall continue to
perform all of its duties hereunder with respect to the Specially Serviced Loans
to the extent set forth in Section 3.01 of this Agreement. If a Specially
Serviced Loan becomes a Corrected Loan, the Sub-Servicer shall commence
servicing such Corrected Loan pursuant to the terms of this Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.01     Successor to the Sub-Servicer.

Concurrently with the termination of the Sub-Servicer’s responsibilities and
duties under this Agreement pursuant to Sections 3.04, 4.01, 5.01 or 5.02 of
this Agreement, the Master Servicer shall (i) succeed to and assume all of the
Sub-Servicer’s responsibilities, rights, duties and obligations under this
Agreement, or (ii) appoint a successor which satisfies the criteria for a
successor Sub-Servicer in Section 3.02 of this Agreement and which shall succeed
to all rights and assume all of the responsibilities, duties and liabilities of
the Sub-Servicer under this Agreement accruing following the termination of the
Sub-Servicer’s responsibilities, duties and liabilities under this Agreement.

Section 6.02     Financial Statements.

The Sub-Servicer shall, upon the request of the Master Servicer, make available
its publicly available financial statements, and other records relevant to the
performance of the Sub-Servicer’s obligations hereunder.

Section 6.03     Closing.

The closing for the commencement of the Sub-Servicer to perform the servicing
responsibilities under this Agreement with respect to the Mortgage Loans and
Serviced Pari Passu Companion Loan shall take place on the Closing Date. At the
Master Servicer’s option, the closing shall be either by electronic mail or
conducted in person, at such place as the parties shall agree.

32

 



The closing shall be subject to the execution and delivery of the Pooling and
Servicing Agreement by the parties thereto.

Section 6.04     Closing Documents.

The Closing Documents shall consist of all of the following documents:

 (a)to be provided by the Sub-Servicer:      (1)

this Agreement executed by the Sub-Servicer;

     (2)

a Secretary’s Certificate of the Sub-Servicer, dated the Closing Date addressing
certain organizational      and authorization matters and reasonably
satisfactory to the Master Servicer;

     (3)

[reserved]; and

     (4)

the account certifications in the form of Exhibit F hereto required by Section
3.01(c)(7), (9) and (10) of this Agreement, fully completed; and

     (b)to be provided by the Master Servicer:      (1)

this Agreement executed by the Master Servicer; and

     (2)

the Mortgage Loan Schedule, with one copy to be attached to each counterpart of
this Agreement as      Exhibit A hereto; and

     (3)

the Pooling and Servicing Agreement substantially in the form of Exhibit C
hereto.

 

Section 6.05     Notices.

Except as provided herein, all demands, notices, consents and communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered to the following addresses:

(i)            if to the Master Servicer:

Wells Fargo Bank, National Association
Commercial Mortgage Servicing
MAC D1086
550 South Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Attention: CGCMT 2016-P3

33

 



with a copy to:

Wells Fargo Bank, National Association
Legal Department
301 S. College St., TW-30
Charlotte, North Carolina 28288-0630
Attention: Commercial Mortgage Servicing Legal Support, Reference: CGCMT 2016-P3

(ii)if to the Sub-Servicer:

Principal Global Investors, LLC
801 Grand Avenue
DesMoines, Iowa 50392-1450
Attention: Steve Johnson, Managing Director
Telephone No.: (515) 246-7095
Fax No. (866) 850-4022
Reference: CGCMT 2016-P3

or such other address as may hereafter be furnished to the other party by like
notice.

The notice address for the Depositor is set forth in Section 12.04 of the
Pooling and Servicing Agreement. If the Master Servicer receives notice from the
Depositor of an address change as contemplated by Section 12.04 of the Pooling
and Servicing Agreement, the Master Servicer shall promptly notify the
Sub-Servicer of such change.

Section 6.06     Severability Clause.

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan or Serviced Pari Passu Companion Loan shall
not invalidate or render unenforceable such provision in any other jurisdiction.
To the extent permitted by applicable law, the parties hereto waive any
provision of law which prohibits or renders void or unenforceable any provision
hereof. If the invalidity of any part, provision, representation or warranty of
this Agreement shall deprive any party of the economic benefit intended to be
conferred by this Agreement, the parties shall negotiate, in good faith, to
develop a structure the economic effect of which is nearly as possible the same
as the economic effect of this Agreement without regard to such invalidity.

Section 6.07     Counterparts.

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

34

 



Section 6.08     Governing Law.

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF. THE PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.

EACH OF THE PARTIES HERETO IRREVOCABLY (I) SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY ACTION
OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF
BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER.

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED.

Section 6.09     Protection of Confidential Information.

The Sub-Servicer shall keep confidential and shall not divulge to any party
other than the Master Servicer, the Depositor, the Special Servicer, the Trustee
or the Serviced Companion Loan Holder, without the Master Servicer’s prior
written consent, any information pertaining to the Mortgage Loans, the Serviced
Pari Passu Companion Loan or any borrower thereunder, except to the extent that
it is appropriate for the Sub-Servicer to do so (a) in working with third-party
vendors, property inspectors, legal counsel, auditors, taxing authorities or
other governmental agencies, (b) in accordance with this Agreement, (c) when
required by any law, regulation, ordinance, court order or subpoena or (d) in
disseminating general statistical information relating to the mortgage loans
being serviced by the Sub-Servicer (including the Mortgage Loans and the
Serviced Pari Passu Companion Loan) so long as the Sub-Servicer does not
identify the Certificateholders, the Mortgagors or the Mortgaged Properties;
provided that the foregoing covenant shall not apply to information that becomes
public knowledge other than by disclosure by the Sub-Servicer.

35

 



Section 6.10     Intention of the Parties.

It is the intention of the parties that the Master Servicer is conveying, and
the Sub-Servicer is receiving, only a contract for servicing the Mortgage Loans
and the Serviced Pari Passu Companion Loan. Accordingly, the parties hereby
acknowledge that the Trustee remains the sole and absolute beneficial owner of
the Mortgage Loans and all rights related thereto and that the Serviced
Companion Loan Holder remains the sole and absolute beneficial owner of the
Serviced Pari Passu Companion Loan.

Section 6.11     Third Party Beneficiary.

The Depositor (with respect to Sections 3.01(c)(35), 4.01 and 5.02 of this
Agreement) and the Trustee (for the benefit of the Certificateholders and the
related Companion Loan Holder) and the Trustee (as holder of the Lower-Tier
Regular Interests) shall each be a third party beneficiary under this Agreement,
provided that, except to the extent the Trustee or its designee assumes the
obligations of the Master Servicer hereunder as contemplated by Section 6.12 of
this Agreement, none of the Trustee, the Trust, the Operating Advisor, the
Certificate Administrator, the Special Servicer, any successor Master Servicer,
or any Certificateholder shall have any duties under this Agreement or any
liabilities arising herefrom. The Depositor and each Certification Party shall
be a third party beneficiary under this Agreement solely with respect to the
obligations of the Sub-Servicer under Sections 3.01(c)(35), 4.01 and 5.02 of
this Agreement.

Section 6.12     Successors and Assigns; Assignment of Agreement.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Sub-Servicer and the Master Servicer and the respective successors and assigns
of the Sub-Servicer and the Master Servicer. This Agreement shall not be
assigned, pledged or hypothecated by the Sub-Servicer to a third party except as
otherwise specifically provided for herein. If the Master Servicer shall for any
reason no longer act in such capacity under the Pooling and Servicing Agreement
(including, by reason of a Servicer Termination Event), the Trustee or its
designee or any other successor to the Master Servicer may thereupon assume all
of the rights and, except to the extent they arose prior to the date of
assumption, obligations of the Master Servicer under this Agreement or,
alternatively, may act in accordance with Section 7.02 of the Pooling and
Servicing Agreement under the circumstances described therein (subject to
Section 3.01(d) of the Pooling and Servicing Agreement).

Section 6.13     Waivers.

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

Section 6.14     Exhibits.

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

36

 



Section 6.15     General Interpretive Principles.

The article and section headings are for convenience of a reference only, and
shall not limit or otherwise affect the meaning hereof.

Section 6.16     Complete Agreement.

This Agreement embodies the complete agreement between the parties regarding the
subject matter hereof and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 6.18 of this Agreement. All
prior negotiations or representations of the parties are merged into this
Agreement and shall have no force or effect unless expressly stated herein.

Section 6.17     Further Agreement.

The Sub-Servicer and the Master Servicer each agree to execute and deliver to
the other such reasonable and appropriate additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.

Section 6.18     Amendments.

This Agreement may only be amended with the consent of the Sub-Servicer and the
Master Servicer and, to the extent required by Section 3.01(c)(vii) of the
Pooling and Servicing Agreement, the prior written consent of the Depositor
(which consent shall not be unreasonably withheld, conditioned or delayed). No
amendment to the Pooling and Servicing Agreement that purports to change the
rights or obligations of the Sub-Servicer hereunder shall be effective against
the Sub-Servicer without the express written consent of the Sub-Servicer (which
consent shall not be unreasonably withheld). 

37

 



IN WITNESS WHEREOF, the Sub-Servicer and the Master Servicer have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the date first above written.

        WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ June Lathers    
Name: June Lathers     Title:  Vice President

 



CGCMT 2016-P3

Principal Sub-Servicing Agreement



 



 

 

 

        PRINCIPAL GLOBAL INVESTORS, LLC       By: /s/ Diane L. McGuire     Name:
Diane L. McGuire     Title: Director – CMS Asset Management         By: /s/
Patricia A. Scallon     Name: Patricia A. Scallon     Title: Counsel

 

CGCMT 2016-P3

Principal Sub-Servicing Agreement

 

 

 





EXHIBIT A

MORTGAGE LOAN SCHEDULE

Mortgage
Loan Number Property Name Cut-Off Date
Balance Sub-Servicing
Fee%

2 Marriott Midwest Portfolio $55,000,000 0.0100%* 13 Gainesville Business Center
$20,500,000 0.0300% 16 Jacobson Warehouse Company $17,500,000 0.0400% 20 North
Broadway Plaza $11,000,000 0.0100% 24 60 Bay Street $8,967,984 0.0100%

 



 

* The Sub-Servicing Fee Rate for the Serviced Pari Passu Companion Loan is also
0.0100%.

 

A-1

 



  

EXHIBIT B

[RESERVED]

B-1

 



EXHIBIT C

POOLING AND SERVICING AGREEMENT

Previously Delivered.

C-1

 



EXHIBIT D

[RESERVED]

D-1

 

 

EXHIBIT E

QUARTERLY SERVICING CERTIFICATION

Sub-Servicer:

RE: CGCMT Series 2016-P3

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and [Sub-Servicer], we certify with respect to each mortgage loan
and companion loan serviced by us for Wells Fargo Bank, National Association
that, as of the quarter ending , except as otherwise noted below:

All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.

Based on [Sub-Servicer’s] monitoring of the insurance in accordance with the
Servicing Standard, all required insurance policies are in full force and effect
on the mortgaged premises in the form and amount and with the coverage required
by the Servicing Agreement(s).

All necessary action has been taken to continue all UCC Financing Statements in
favor of the originator of each mortgage loan or in favor of any assignee prior
to the expiration of such UCC Financing Statements.

All reserves are maintained and disbursed in accordance with the loan documents
and no obligation for which a reserve is held has not been completed within the
time required by the applicable document.

EXCEPTIONS: 
  



       Servicing Officer  Date  



E-1

 



EXHIBIT F

 

FORM OF ACCOUNT CERTIFICATION

 


Securitization:
___________________________________________________________________________________________________________________

 

Sub Servicer:
___________________________________________________________________________________________________________________

 

  ________ New Account ________ Change of Account Information       Indicate
purpose of account (check all that apply):             ________ Principal &
Interest ________ Deposit Clearing   ________ Taxes & Insurance ________
Disbursement Clearing   ________ Reserves (non-interest bearing) ________
Suspense   ________ Reserves (interest bearing)    

 

Account Number:
_______________________________________________________________________________________________________________

 

Account Name:
_________________________________________________________________________________________________________________

 

Depository Institution (and Branch):

              Name:                 Street:               City, State, Zip:    
              Rating Agency:     Rating:             

 

Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.

 





            Prepared by:               Signature:               Title:          
    Date:               Telephone:       Fax:  



 

 



 

 

F-1

 

 

EXHIBIT G

FORM OF COLLECTION REPORT

 

Series _____

Month of ____________

1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30
31 32 33 34 35 36 37 38 39                                                      
                                                   

Sched

Addl

Sub-Sub

Fee

 

Neg Am/

Deferred Int

Amount

                                             

Sub

Serv

ID

Master

Servicer

Loan#

Sub-

Servicer

Loan#

 

Prosp

ID

Sched

Due

Date

Begin

Balance

Prior to Pmt

Ending

Balance

After Pmt

Paid

Thru

Date

Current

Note

Rate

Sub-

Servicer

Fee Rate

Sched

Prin

Pmt

Sched

Int

Pmt

Sched

P&I

Amount

Sched

Sub-Serv

Fee

Unsched

Principal

Rec’d

Other

Principal

Adjust

Other

Interest

Adjust

Liq/

Prepmt

Date

Prepmt

Penalty / YM

Rec’d

Prepmt

Int

Exc/Short

Liq/

Prepmt

Code

T&I

Advances

O/S

Pmt

Eff Date

Recd

Actual

Principal

Rec’d

Actual (Gross)

Interest

Rec’d

Actual

Sub-Servicer

Fee Paid

Addl

Sub-Sub

Fee Paid

Actual (Net)

Interest

Rec’d

Late

Charges

Rec’d

Default

Interest

Rec’d

Assum

Fees

Rec’d

Addl

Fees

Rec’d

 

Remittance

Amount

Actual

Loan

Balance

Total

Reserve

Balance

Pmt

Loan

Status

 

 

Comments

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                  0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00   0.00 0.00   0.00   0.00 0.00 0.00     0.00 0.00
0.00 0.00 0.00                                                                  
                                                                               
      NET REMIT TO MS              -                                           
                                             





G-1

 

 

EXHIBIT H

FORM OF CERTIFICATE OF INSURANCE

Sub-Servicer:________________________________________________________________

Re:       CGCMT Series 2016-P3

Pursuant to the Sub-Servicing Agreement(s) between Wells Fargo Bank, National
Association and [Sub-Servicer], based on [Sub-Servicer’s] monitoring of the
insurance in accordance with the Servicing Standard, we certify with respect to
each Mortgage Loan and Serviced Pari Passu Companion Loan serviced by us for
Wells Fargo Bank, National Association that all required insurance policies are
in full force and effect on the mortgaged premises in the form and amount and
with the coverage required by the Sub-Servicing Agreement(s).

       Servicing Officer  Date  



H-1

 





EXHIBIT I

 

NEW LEASE INFORMATION


 



Loan # __________________________Property Type:
__________________________Tenant: __________________________

Property Name/Address:
_________________________________________________________________________________

Term (Years, Months): ____________Sq Ft Gross Rentable: ________________Net
Rentable ____________________________



Begin Lease Date:
__________________________________________               Retail



End Lease Date: ___________________________________________              
 Office



Occupancy Date (if diff): ____________________________________             
  Other

 

Minimum Rent_____________________________________________________      (S/SF/YR)

 

        (Mo/Yr) Escalation: CPI Other   Change to on             Change to on  
          Change to on             Change to on          

 

Percentage Rent

 

  % Amount For   % Rent Due:       For     Monthly     Up to     Quarterly    
Up to     Annually

 

Breakpoint (S/Yr) Sales Report Due:
___________________________________________________



 

        (Mo/Yr)     Change to on     Monthly   Change to on     Quarterly  
Change to on     Annually

 

Recoveries

 

Taxes___________________________   Per____________________________
Insurance________________________   Per____________________________
Cam____________________________   Per____________________________
HVAC__________________________   Per____________________________
Adver/Promo_____________________   Per____________________________    
Per____________________________     Per____________________________
Management______________________   Per____________________________

 

I-1

 



 

Renewal Options

 

Term____________________________   SF_____________________________ Minimum
rent____________________   Gross Rentable__________________ %
Rent__________________________   Net Rentable____________________

 

Landlord Costs
Alterations:
_____________________________________________________________________________________________________
Commissions:
___________________________________________________________________________________________________
Moving Allowances:
______________________________________________________________________________________________
Buyout Clauses:
_________________________________________________________________________________________________
Other:
_________________________________________________________________________________________________________

 

Building Insurance Requirements
Tenant maintains fire & ED on building(s); will need coverage to renew
Does not furnish building coverage
General liability naming landlord mortgagee as additional insured; will need
coverage for review
General liability without mentioning landlord’s mortgagee; do not need coverage

 

Waiver of Subrogation
N/A
Mutual; will need endorsement
Landlord only; will need endorsement
Tenant only; do not need endorsement

 

Comments:

 

Attachments:
Original Lease
Original Subordination Agreement

 

I-2

 

 



EXHIBIT J

 

QUARTERLY SERVICING ACCOUNTS RECONCILIATION CERTIFICATION

 

Sub-Servicer:    

 

Re:CGCMT Series 2016-P3

 



Pursuant to the Sub-Servicing Agreement between Wells Fargo Bank, National
Association and the above named Sub-Servicer, I certify with respect to each
transaction serviced by us, as noted above, for Wells Fargo Bank, National
Association that as of ______________________, all collection accounts and
servicing accounts have been properly reconciled and the reconciliations have
been reviewed and approved by Sub-Servicer’s management, except as otherwise
noted below: 



 

EXCEPTIONS:    

 

 

  



 

Servicing Officer   Date



 

J-1

 

 

EXHIBIT K

 

TASK LIST

 

SERVICER/SUB-SERVICER TASK LIST (SECURITIZATION)

 

Note:Some listed tasks designate more than one party to perform that function by
placing an “X” in more than one column. In these instances the parties shall
follow any specific guidance about the allocation of responsibilities in
completing the task found in the terms of this Agreement. In the absence of
specific allocation of obligations in this Agreement the parties shall work in
good faith to allocate responsibilities in a fair and equitable manner

 

  MASTER SERVICER SUB-SERVICER CUSTODIAN         1.   Asset Files       Credit
file management X X   Original collateral file (security)     X Authorized
parties list for request for release of collateral from Custodian X     Provide
access to servicing files and copies of servicing files or of specific docs upon
request to the Servicer   X   Request delivery of files from Custodian upon
request and certification of Sub-Servicer X             2.   Property Taxes    
  Preparation and delivery of quarterly servicing certification regarding taxes
  X   Monitoring of tax status — Loans with/without escrows   X   Recommendation
of payment of taxes — Loans with/without escrows   X   Notification of advance
requirement 5 business days prior to advance being required   X   Payment of
taxes — with sufficient escrows   X   Payment of taxes — with escrow shortfall X
            3.   Property Insurance       Preparation and delivery of quarterly
servicing certification regarding insurance   X   Monitoring of insurance status
— Loans with/without escrows   X   Ensure insurance carrier meets applicable
qualifications   X   Ensure insurance in favor of the Servicer   X  
Recommendation of payment or force placement of insurance with/without escrow  
X   Notification of advance requirement or force placement of insurance 5
business days prior to advance being required   X   Payment of insurance — with
sufficient escrows   X  

 



K-1

 



 

  MASTER SERVICER SUB-SERVICER CUSTODIAN         Payment of insurance or force
placement — with escrow shortfall X     If not a Major Decision      
Preparation and presentment of claims   X   Collection of insurance proceeds   X
  If a Major Decision       Preparation and presentment of claims   X  
Collection of insurance proceeds   X           4.   UCC Continuation Filings    
  Preparation and delivery of quarterly servicing certification regarding UCC’s
  X   Maintain tickler system of refiling the dates on all Loans   X   File UCC
Continuation Statements   X   Pay recording fees   X   Monitor tickler system  
X           5.   Collection/Deposit/Distribution of P&I payments and Principal
Prepayments       Collection and deposit of loan P&I payments   X   Remittance
of available P&I payments to Servicer net of Sub-Servicing Fee then due and
payable to Sub-Servicer from such funds   X   Provide Remittance Reports and/or
Collection Reports to Servicer   X   Approval of Prepayment Premiums X          
  6.   Collection/Deposit/Disbursement of Reserves       Collection and deposit
of reserves   X   Approval of Disbursement of Reserves – If not a Major Decision
  X   Approval of Disbursement of Reserves – If a Major Decision X2    
Disbursement of reserves   X           7.   Customer Billing Collection and
Customer Service       Contact delinquent borrowers by phone 3 days after
delinquent date   X   Send 30 day delinquent notices   X   Send notice of
balloon payment to each Mortgagor one year, 180, and 90 days prior to the
related maturity date   X  

 



 

2 Or Special Servicer if required by Pooling and Servicing Agreement

 



K-2

 



 

  MASTER SERVICER SUB-SERVICER CUSTODIAN         Provide copy of Balloon
Mortgage Loan notice to Servicer   X           8.   Escrows       Setup and
monitor Escrow Accounts including escrow analysis   X   Pay borrower investment
income required, if applicable   X   Prepare annual escrow analysis   X        
  9.   Loan payment history/calculation       Maintain loan payment history   X
  Create payoff/reinstatement statements and telecopy or email to Servicer   X  
Approve payoff calculations and telecopy or email approval to Sub-Servicer
promptly (but no later than five (5) Business Days after receipt of request or
such later date as necessary to obtain any consents or approvals required by any
related intercreditor or other related agreement) X             10. Monitoring
of Financial and Legal Covenants       Collect quarterly and annual operating
statements, budgets, rent rolls and borrower financial statements, as applicable
  X   Deliver one (1) copy of quarterly and annual operating statements,
budgets, rent rolls and borrower financial statement, as applicable, promptly,
but at least 5 Business Days before the Master Servicer must deliver or make
available such items under the Pooling and Servicing Agreement   X          
11. Borrower Inquiries/Performing Loans       Respond to routine billing
questions   X   Assumptions & Due on sale:       Borrower contact and data
gathering   X   Underwriting and analysis   X   Obtain Special Servicer approval
of assumption   X   Approve assumption (if Special Servicer consents)   X  
Close assumption (directly with Borrower)   X   Additional Liens, Monetary
Encumbrances or Mezzanine Financing:       Borrower contact and data gathering  
X   Underwriting and analysis   X   Obtain Special Servicer approval of
additional lien monetary encumbrance or mezzanine financing   X   Approve
additional lien monetary encumbrance or mezzanine financing (if Special Servicer
  X  

 



K-3

 



 

  MASTER SERVICER SUB-SERVICER CUSTODIAN         consents)       Close
additional lien, monetary encumbrance or mezzanine financing (directly with
Borrower)   X   Modifications, Waivers, Consents and Extensions (not otherwise
provided in this Agreement):       Borrower contact and data gathering   X  
Underwriting, analysis and recommendation   X   Approval of modification,
waivers, consents and extensions (If not a Major Decision)   X   Obtain any
necessary Special Servicer approval of modification, waiver, consent and
extensions (If a Major Decision) and copy the Master Servicer on correspondence
to the Special Servicer   X   Approve modification, waiver, consent and
extensions (If a Major Decision) X3     Closing Documents and Closing   X  
Response to request for Discounted Payoffs, Workouts, Restructures, Forbearances
and Casualties X     Condemnation (only with respect to Specially Serviced
Mortgage Loans the Servicer will perform such functions) X X          
12. Reports due at or following Closing       Account Certifications (Exhibit F)
- at Closing   X   Certificate of Insurance (Exhibit H) – 15 days after Closing
  X   Initial CREFC Loan Setup File X     Initial CREFC Property File X    
Initial CREFC Comparative Financial Status Report X             13. Monthly
Reporting         ·      CREFC Reports (CREFC Property File, CREFC Servicer
Watch List/Portfolio Review Guidelines, CREFC Comparative Financial Status
Report, CREFC Loan Level Reserve/LOC Report and CREFC Total Loan Report)   X  
  ·       CREFC Loan Periodic Update File and CREFC Delinquent Loan Status
Report upon 30 days’ written notice from Servicer   X     ·       Day One Report
  X     ·       Remittance Report and/or Collection Report   X          
14. Quarterly Reporting         ·       Quarterly Servicing Account (Exhibit J)
  X  

 



 



3 Or Special Servicer if required by Pooling and Servicing Agreement

 



K-4

 

  

  MASTER SERVICER SUB-SERVICER CUSTODIAN           ·         Quarterly Servicing
Certification (Exhibit E)   X     ·         CREFC NOI Adjustment Worksheet   X  
  ·         CREFC Operating Statement Analysis Report   X           15. Release
of Collateral       Borrower contact and data gathering   X   Underwriting,
analysis and recommendation   X   Approval of Release (If not a Major Decision)
  X   Obtain any necessary Special Servicer approval of Release (If a Major
Decision) and copy the Master Servicer on correspondence to the Special Servicer
  X   Approve Release (If a Major Decision) X4     Request delivery of files
from Custodian X     Preparation and recordation of release deeds all Loans
(full and partial)   X           16. Property Annual Inspections       Conduct
site inspection   X   Deliver copy of site inspection to Master Servicer within
30 days after completion and receipt of such inspection report but not later
than December 15 of each year   X           17.  Preparation of IRS Reporting
(l098s and 1099s or other tax reporting requirements) by January 31 of each
year.  Provide copy to Servicer upon request   X           18.  Provide annual
statement of compliance at the times and in the manner set forth in Section
3.01(c)(35) of this Agreement   X           19.  Provide a report regarding
Sub-Servicers assessment of compliance with servicing criteria and a report by a
registered public accounting firm that attests to and reports on such assessment
report at the times in the manner and as specified in Section 3.01(c)(35) of
this Agreement   X           20. Compensation       Sub-Servicer Fee and other
fees payable to the Sub-Servicer by the B Note holders or the holders of the
Serviced Companion Mortgage Loans   X   Investment earnings on Sub-Servicer
Collection Account and the Sub-Servicer Loan Combination   X  

 



K-5

 



 

  MASTER SERVICER SUB-SERVICER CUSTODIAN         Custodial Account      
Investment earnings on tax & insurance reserves not payable to borrower   X  
Investment earnings on reserve accounts not payable to borrower   X   Default
Charges to the extent collected from borrower X     Fees for late submission of
financials to the extent collected from the borrower   X          
21. Defeasance       Coordinate, analyze and process defeasance request   X  
Provide to Servicer certificate re satisfaction of defeasance requirements   X  
Service Defeasance Loans   X   Retain all processing fees associated with a
defeasance   X  

 



K-6

 

 

EXHIBIT L

 

FORM OF REMITTANCE REPORT



Wells Fargo Loan Number Subservicer Loan # Beginning Principal Balance Gross P&I
Payment Net Principal Payment Gross Interest Payment Interest Rate Subservice
Fee Amount Net Interest Payment Late Charge Payment/
Default Payment Total Net Remittance Ending Principal Balance Payment Date Recd
From Borrower Paid to Date Limited Servicing Fee                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                          TOTAL REMITTANCE 0.00
0.00 0.00 0.00   0.00 0.00 0.00 0.00 0.00     0.00

 



L-1

 

